REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, modgee
Conservation de la Nature et Tourisme SIF/ORCO sors
Direction Inventaire et Aménagement Forestier |

Concession Forestière n°40/11

PLAN DE GESTION
COUVRANT LA PERIODE DE PREPARATION

DU PLAN D’AMENAGEMENT (4 ans)

Période 2012-2015

Date : Juin 2012

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO - Gd Montpellier - FRANCE
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com

Concession Forestière n°40/11 RDC
Juin 2012

SOMMAIRE

1

1.1 Dénomination du
1.2 Présentation de la soci:
13 Localisation du titre forestier
14 Climat et géographie de la zone concerné
1.5 Contexte socio-économique et contribution de la société au développement local.
1.6 Bref Historique des activités forestières passées sur le titre forestier
1.6.1 Exploitation passée sur cette Concession Forestière ……
1.6.2 Transformation des grumes issues de la Concession Forestière.

2 PROCESSUS D’AMENAGEMENT ET DE CERTIFICATION VOULU PAR LA
SOCIETE
2.1 L'élaboration du plan d'aménagement du
2.2 Vers la certification de légalité et de gestion durable des act

és

3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC ….…...................
3.1.1 Localisation des 4 premières AAC
3.1.2 Description des 4 AAC

3.1.3 Evaluation de la ressource exploitable sur les 4 prochaines années.
3.1.4 Infrastructures à créer
3.2 Règles d'intervention en milieu forestier

3.2.1 Description technique des opérations forestières
3.2.2 Mesures de réduction, d'atténuation et de compensation des impacts sur
l'environnement et la faune

3.2.3 Diverses mesures de gestion.
4 PROGRAMME INDUSTRIEL EN LIAISON AVEC CETTE GARANTIE
D’APPROVISIONNEMENT

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS 36
6.1  Chronogramme de l’ensemble des activitées..
6.2 Programme d'exploitation, industriel et social

LISTE DES CARTES ....mmmmnnnnnnnnnnnnnnnnnnnanssannnnnnnnnnnnnnnnnnnnnnnnnnnnneennnnnnnnnnnnnnnnnnnnnnnnnnnnnneenn

LISTE DES TABLEAUX .…....…mmmnennnmnennnnnnennnnnnnennnnnnnnnennnnnnnnnennnnnnnnennnnnnnnt 39
LISTE DES FIGURES............nnnrnnnnnnmernennnnnmnnnennnnnnnnennnnnnnnnennnnnnnnnennnnnnnnnennnnnnnnennnnnnnne 39
LISTE DES ANNEXES .…......…nmmmnennnnnnnenmnnennennnnnnennennennennnnnnnnnennnnnnnnnennnnnnns 40

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 2

Concession Forestière n°40/11 RDC
Juin 2012

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

Assiettes Annuelles de Coupe

Blocs d'Aménagement Quinquennaux

Concession Forestière

Direction Inventaire et Aménagement Forestier

Diamètre Minimum d'Exploitabilité

Exploitation Forestière à Impact Réduit

Garantie d'Approvisionnement

Global Positioning System (Système de positionnement par satellite)

Ministère de l'Environnement, Conservation de la Nature et Tourisme

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 3
Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

INTRODUCTION

Ce premier Plan de Gestion de la Concession Forestière n°40/11 a été rédigé dans le cadre du Projet
d'Aménagement des concessions forestières de la société SIFORCO, conformément à l’Arrêté
n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des contrats de concession
d'exploitation des produits forestiers et des cahiers des charges y afférent.

Ce Plan de Gestion couvre la période allant de 2012 à 2015.

Ce document a pour vocation d'être à la fois un outil de terrain au service des responsables de
l'exploitation forestière sur les 4 premières AAC et un outil de suivi pour le MECNT.

Ce document a été élaboré conformément à :

+__ L'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent en date du 11 août 2008
(dans son annexe 1, articles 1, 10 et 14);

+ __Le Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, car il n'existe pas
encore de Guide ayant trait au canevas d’autorisation d'exploitation forestière anticipée et au
cahier des charges provisoires.

Les recommandations du Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal
ont été adaptées du fait que le Plan d'Aménagement de cette Concession Forestière est en
préparation.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 4

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

1 CONTEXTE

1.1 DENOMINATION DU TITRE

Les différentes dénominations employées dans ce Plan de Gestion sont explicitées ci-dessous.

LE TITRE FORESTIER :
Le titre forestier porte actuellement la référence du contrat de la Concession Forestière n°040/11
datant du 24 octobre 2011 (Annexe 3), abrégé en CF 40/11.

La dénomination adoptée est CF 40/11-Bolobo, accolant le nom de la ville limitrophe.

Cette concession est issue de la conversion de la Garantie d'Approvisionnement 18/00, telle qu'elle
est définie par la « convention n°018/CAB/MIN/AFF-EDT/00 du 9 novembre 2000 portant octroi d'une
Garantie d'Approvisionnement en matière ligneuse » (Annexe 1) et qui avait été déclarée convertible
en contrat de concession forestière par notification n°4844/CAB/MIN/ECN-T/15/JEB/2008 du
06/10/2008 (Annexe 2).

LE BLOC FORESTIER :

Pour sa gestion interne, SIFORCO a constitué des blocs incluant de un à trois titres forestiers
limitrophes. Ce Plan de Gestion concerne le bloc K3, comprenant un seul titre. Cette dénomination n’a
aucun caractère officiel.

Le Tableau 1 reprend l'ensemble des dénominations et regroupements qui seront utilisés tout le long
de ce document.

1.2 PRESENTATION DE LA SOCIETE

La SIFORCO (Société Industrielle et Forestière du Congo) est présente en RDC, dans les activités
d'exploitation forestière et de transformation industrielle du bois, depuis 1972. Cette société est
détenue par CONGOLESE TIMBER dont l'actionnaire principal a longtemps été le Groupe DANZER.

En fin d'année 2011, le Groupe DANZER a décidé de céder CONGOLESE TIMBER et a ainsi
suspendu les activités d'exploitation forestière et de transformation du bois de SIFORCO en
décembre 2011. Le changement d'actionnariat de CONGOLESE TIMBER s'est opéré en début
d'année 2012 avec une reprise du capital par monsieur Elwyn Blattner, devenu actionnaire principal
de CONGOLESE TIMBER.

Depuis ce début d'année, CONGOLESE TIMBER détient également la société SEDAF (Société
d'Entreprise et de Développement Africain), autre entité œuvrant dans les activités d'exploitation
forestière en RDC. Un contrat a d’ailleurs été établi entre les sociétés SEDAF et SIFORCO, dans
lequel SEDAF délègue les activités de gestion et d'exploitation forestière à la SIFORCO.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 5

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

La cession de CONGOLESE TIMBER a entrainé un arrêt complet des activités d'exploitation
forestière et de transformation du bois de la SIFORCO de décembre 2011 à mai 2012. L'entreprise
est donc aujourd'hui en pleine période de relance des activités.

Entre 1998 et 2003, en raison de la guerre en RDC dans la région de ses projets forestiers, l’activité
d'exploitation forestière avait déjà été suspendue, mais la société avait maintenu une présence
permanente dans le pays pour assurer une certaine protection de ses biens.

Les activités de production avaient seulement repris au début de l’année 2003, d'abord sur une seule
GA (K8, GA 02/89-Aketi), puis en 2005 sur une deuxième GA exploitée pour le compte de la société
SEDAF. En 2005, le rythme des activités, aussi bien en forêt qu’au niveau industriel, était encore bien
inférieur à celui d'avant la guerre. La relance des activités avait été fortement affectée par les crises
internationales des marchés du bois tropical, en 2008-2009. L'année 2010 avait été marquée par un
retour à une production supérieure à 100 000 m dans l'année, pour la première fois depuis 1998.
L'année 2012 connaîtra vraisemblablement une baisse des productions compte-tenu du contexte de
reprise de la société.

Jusqu'en 2011, la production de la SIFORCO restait encore inférieure à son niveau d'avant-guerre, et
un doute existait encore sur la stabilité des marchés à moyen terme. Cependant, depuis la fin des
années 70, SIFORCO (et précédemment SIFORZAL) est le premier producteur de grumes en RDC,
ayant assuré en moyenne environ 40% de la production nationale sur les 20 dernières années.

SIFORCO prévoit de démarrer les activités d'exploitation dans le courant du second semestre de
l’année 2012 dans la CF 40/11 — Bolobo.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 6

Concession Forestière n°40/11 RDC

SIF/ORCO |:

Juin 2012
8
8
&
8
8
&
& 8
É 8
#, à
Ë
5
5 8
£ 8
Ë 8
8
8
8
o ——
ÉÉÉPÉPPPÉÉSÉPPLEÉPPPÉÉS EPS III SES
Années

Figure 1 : Evolution de la production de grumes par SIFORCO de 1977 à 2011

Avec l'abandon du bloc K8 — Bumba (GA n°02/89 et n°25/04) au début de l’année 2012, la société
SIFORCO est à ce jour attributaire de 7 titres forestiers en RDC, qui ont été déclarés convertibles en
concessions forestières, et totalisent une superficie d'environ 1,5 millions d'hectares. Pour sa gestion
interne SIFORCO les a regroupés en 4 blocs, chaque bloc contient de un à trois titres forestiers. Les 7
Concessions Forestières composant ces 4 blocs et leur superficie sont précisées dans le Tableau 1.
Pour atteindre ces seuils d'équilibre économique, la SIFORCO a constitué 3 Superficies Sous
Aménagement (SSA, constituées de un ou deux blocs forestiers), et prévoit le fonctionnement d'un
chantier de production sur chacun des blocs.

Tableau 1 : Concessions Forestières attribuées à SIFORCO

. Superficie SIG

N° Garantie . A

SsA Blocs d' si Province du re de CF

\a)

SSA Bolobo-Mushie | K3Bolobo | 018/CAB/MIN/AFF/EDT/00 040/11 Bandundu 194 641

K2 Bolombo | _007/CAB/MIN/ECNT95 026/11 Equateur 291 665
Djolu KT Mentole 026/CAB/MIN/ECN-EF/04 02741 Equateur 212 868
027/CAB/MIN/ÆCN-EF/04 028/11 221 176
028/CAB/MIN/ECN-EF/04 030/11 318 799
SSA Aketi-Basoko K9 Bolila | 029/CAB/MIN/ECN-EF/04 03111 Orientale 217785

030/CAB/MIN/ECN-EF/04 03211

SSA Bongandanga-

Comme précisé précédemment SIFORCO intervient également les titres forestiers attribués à SEDAF,
au travers d’un contrat dans lequel SEDAF délègue les activités de gestion et d'exploitation forestière

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 7

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

à SIFORCO. Les Garanties d'Approvisionnement, qui ont été déclarés convertibles en concessions
forestières, composent un nouveau bloc (bloc K10 Yakata) et leur superficie sont précisées dans le
Tableau 2. Ces trois Garanties d'Approvisionnement constitueront aussi une seule Superficie Sous
Aménagement.

Tableau 2 : Garanties d'Approvisionnement attribuées à SEDAF

N° Garantie
d'approvisionnement

001/CAB/MIN/ECNPF/98

SSA Yakata- Orientale

K10 Yakata 003/CAB/MIN/ECNPF/98 219 200
002/CAB/MIN/ECNPF/98 Equateur 200 533

Mombongo

La base industrielle de SIFORCO est située à Maluku, à quatre-vingts kilomètres au nord de
Kinshasa. Elle est composée d'une scierie et une usine de tranchage, cette dernière étant désormais
à l'arrêt.

L'importance stratégique du transport fluvial en RDC avait poussé la société à se doter d’une
importante flotte fluviale et de moyens propres pour la maintenance de ses équipements. Cette
stratégie a été révisée suite à la cession de CONGOLESE TIMBER à monsieur Elwyn Blattner et le
transport fluvial est aujourd'hui assuré par la société de Transport Fluvial et de Commerce de
l'Equateur (T.F.C.E.), filiale de GBE (Groupe Blattner Elwyn).

1.3 LOCALISATION DU TITRE FORESTIER

La SSA Bolobo-Mushie est située au Nord de la République Démocratique du Congo sur la rive
gauche du fleuve Congo. Ce massif s'étend entre les latitudes 2°00’ et 2°35’ Sud et les longitudes
16°25’ et 17°05’ Est (Carte 1).

Sur le plan administratif, cette Concession Forestière est située dans :

Province : Bandundu
District des Hauts Plateaux District de Mai Ndombe
Territoires : Mushie et Yumbi Territoire : Inongo
Secteurs : Mbali et Mongana Secteur : Basengele

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 8

République Démocratique du Congo FORET
À RESSOURCES

Carte de situation de la concession K3 de SIFORCO MANAGEMENT

Fond de carte : image ortho rectifiée
Landsat 7 ETM+ du 18 février 2001
et Landsat 7 ETM+ du 8 février 2003.

Système de coordonnées : UTM WGS84,
zone 335$.

FRM, juin 2011

16*300E

SIF/ORCO | :%

Concession Forestière n°40/11 RDC
Juin 2012

1.4 CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

Les relevés présentés correspondent aux données comprises entre 1980 et 1990 relevés dans la
station de Bandundu (à 120 km au sud est de la CF 40/11).

La CF 40/11 bénéficie d’un climat chaud et humide. Le total des précipitations moyennes annuelles
est élevé, de l’ordre de 1 700 mm/an. Au sud et à l’est du massif forestier congolais, une saison sèche
relativement marquée apparaît de juin à août. Cette dernière tend néanmoins à disparaître en
remontant vers le nord, à l'approche du cœur de la cuvette congolaise. Il est également à noter qu'une
très légère baisse des précipitations s'observe en janvier et février.

300

Bandundu (1580mm)
250

200

150 |
100 |
50 |
0 = En B

JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC

Figure 2 : Courbe de pluviométrie sur Bandundu

Le relief dans la Concession Forestière est relativement peu marqué, avec une ligne de partage des
eaux au sein de la concession : la partie Nord appartient au bassin versant du fleuve Congo alors que
la partie Sud fait partie du bassin versant de la rivière Leboma. Pour l'essentiel, les écosystèmes sont
des forêts denses humides, avec des zones anthropisées et une part importante de savanes, ces
deux types d'occupation occupant 28% de la CF 40/11, principalement dans les zones Centrale, Nord
et Ouest.

Plan de Gestion P 10
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) age

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

1.5 CONTEXTE SOCIO-ECONOMIQUE ET CONTRIBUTION DE LA SOCIETE AU
DEVELOPPEMENT LOCAL

Aucune étude socio-économique récente n’est disponible. Afin de caractériser l’environnement socio-
économique et culturel des populations locales et d’avoir une base solide pour renforcer les liens et
l'insertion de la société dans le contexte local, SIFORCO a mené une étude socio-économique dans
le cadre de l'élaboration du plan d'aménagement. Les enquêtes de terrain de l'Etude Socio-
Economique du bloc forestier K3 ont eu lieu entre janvier et août 2011. Le rapport est en cours de
révision et sera déposé auprès de l'Administration forestière au cours de l’année 2012.

Cette étude socio-économique, réalisée pour l'élaboration du plan d'aménagement, a permis de :

+ Faire un recensement de la population ;

+ Étudier les interactions entre cette population et la forêt afin de prévenir un éventuel impact
négatif de l'exploitation sur les ressources valorisées par la population, et de proposer des
mesures de gestion durable des ressources forestières valorisées localement ;

+ Évaluer les besoins des populations en matière d’infrastructures et de services publics, en
préparation de la négociation régulière d'accords concernant la clause sociale du cahier des
charges de la concession ;

+ Connaître leurs pratiques culturales (par exemple nombres d'hectares défrichés annuellement par
foyer, quantité et type de bois récolté par foyer).

La CF 40/11 est située sur trois territoires dans la Province de Bandundu. La carte en Annexe 4
représente l'architecture administrative des Territoires couverts par la CF 40/11.

La situation du bloc K3 vis-à-vis de l’organisation administrative et coutumière est décrite par le
tableau ci-dessous.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 11

SIF/ORCO |:

Concession Forestière n°40/11

Juin 2012

RDC

Tableau 3 : Organisation administrative et coutumière du territoire couvert par la CF 40/11 -

Bolobo dans la Province de Bandundu (Bloc K3)

Province

District

Territoire

Secteur | Groupement

Localité

Bandundu

Mushie

Baboma

Mbali Nord

Bobala Bondamu

Isale

Kesomi

Mpoko

Ngantoko

Nsenu

Hauts
Plateaux

Yumbi

Banunu /

Mongana Batende

Bobele

Botsini

Ilebo Mangala

Kikanyikale

Kimbeke

Kisa

Kitaba

Maka Maka

Malebo

Mansele

Maninka (Camp Banzi)

Mike

Molende

Motala

Mpee

Mpoko

Nganya

Botanankosso (Ngila)

Ngoo

Nkolo

Bokobamwe

Mai Ndombe

Inongo

Besengele Mbelo

Botangeli

Empokekaso

Lodimo

Lokalu

Lonio

Maliba

Moloki-sambo

Nganda malebo

Nsele

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

Page 12
Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

La population habitant à l'intérieur de la CF 40/11 a été estimée à 45 000 habitants répartis en
20 localités, avec deux tiers de la population sur le territoire de Yumbi. La densité est inégale dans la
concession, variant de 9 habitants/km? (Groupement Baboma) à 50,3 habitants/km? (district des Hauts
Plateaux).

Deux groupes ethnolinguistiques se retrouvent dans la zone d'étude, les Banunu Bobangi et les
Batende. Le premier groupe est concentré sur les rives du fleuve Congo et les Batende se retrouvent
à l'intérieur de la Concession Forestière. Des tensions entre les deux groupes ont été source de
conflits, les plus récents datant de 2006.

1.6 BREF HISTORIQUE DES ACTIVITES FORESTIERES PASSEES SUR LE
TITRE FORESTIER

1.6.1 Exploitation passée sur cette Concession Forestière

La société SOBOPLAC a exploité sur la zone avant les années 60. Cependant, faute d'archives
concernant cette activité passée, les zones exploitées à l'époque n’ont pu être localisées.

Hormis l'exploitation de SOBOPLAC, l'état actuel des connaissances ne fait état d'aucune autre
exploitation sur la zone. Cependant l'accès relativement facile depuis le fleuve Congo laisse penser
que la zone a pu être exploitée après la société SOBOPLAC. Des précisions sur cet aspect pourront
être apportées suite aux informations recueillies pour l'élaboration du Rapport des Etudes Socio-
économiques.

La société SIFORCO n'a pas encore entamé l'exploitation forestière sur la CF 40/11, cependant des
travaux d'ouverture de routes et de prospection ont été engagés afin de lancer l'exploitation dans les
meilleurs délais. Le matériel prévu pour l'exploitation est présenté à titre indicatif dans le Tableau 4.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 13

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

Tableau 4 : Matériel d'exploitation prévu pour la mise en exploitation de la CF 40/11

Activité Matériel Nombre
Tracteur à chenille (bull) : type 2
CATERPILLAR D7
Construction et Chargeur frontal "godet" 1
entretien de route A
Niveleuse 1
Benne 1
Débardeur 2
Débardage Tracteur à chenille (bull) : type 1
CATERPILLAR D7
Manutention et Chargeur frontal "fourchette" 2
transport des grumes | Camions grumiers 2
Camion 1
Transport du personnel -—
Pick-up 2
Mécanique / service / :
ravitaillement Camion L

1.6.2 Transformation des grumes issues de la Concession Forestière

SIFORCO dispose d’un important site industriel à Maluku, au bord du fleuve Congo, à 80 km de
Kinshasa, implanté dans les années 70. Les grumes issues de l'exploitation de K3 seront acheminées
vers Maluku, par flottage (radeau) et par barge.

Avant l'arrêt des activités en décembre 2011, SIFORCO transformait ses bois en sciage, avec une
capacité de 9 000 m° grumes/mois de grumes entrée usine en deux rotations journalières, soit une
capacité d'environ 100 000 m° grumes/an, incluant 1 mois d'arrêt dans l’année. La consommation était
d'environ 90 000 m° grumes/an, avec une unité principale de sciage constituée d'une scie de tête
(BRENTA), d'une scie de reprise multi-lames (LINCK), 2 déligneuses (UKIAH), 1 dédoubleuse, 2
ébouteuses et d’une ligne de triage. En 2010 a été installée une CD 10 et au cours de 2011 deux
ébouteuses et une déligneuse ont été installées afin d'améliorer la production. Cette ligne étant
destinée à la production de dimensions standards.

En ce qui concerne la production de débités séchés, aux deux séchoirs présents sur place
(5 chambres de séchage), la SIFORCO a ajouté de nouveaux séchoirs en 2011, permettant
d'atteindre une capacité d'environ 1 200 m / mois, permettant ainsi le séchage de la moitié de la
production de débités. Le séchage se fait sur un cycle de 2 mois, composé d'un mois de pré-séchage
à l’air puis un mois en séchoir.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 14

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

Les grumes entrées en scierie étaient valorisées comme suit :
+ 31 % de débités vendus sur les marchés d'exportation ;
+35 % de débités vendus sur le marché local (y compris une partie vendue en vrac en benne) ;

+ Le reste est soit brûlé par des charbonniers, soit brûlé dans l'usine, une partie de l'énergie étant
valorisée pour la production de chaleur des séchoirs.

La société SIFORCO a une unité de production de placages tranchés, qui a été fermée en 2009.
L'arrêt de cette unité de transformation, d’une capacité de 12 000 m° de grumes par an, avait été
décidé du fait de la faible disponibilité en grumes de qualité « tranche » et de la nécessité d'investir
dans des séchoirs plus performants, rendant l’activité non viable.

Un atelier de récupération de produits connexes du premier sciage assurait une production d'environ
150 m‘/mois de débités. Un deuxième atelier de récupération était en cours d'installation, avec
2 déligneuses multi-lames et un dédoubleur. Cette installation aurait permis de produire environ
150 m°/mois de débités supplémentaires, doublant ainsi la capacité de récupération et permettant
ainsi d'augmenter le rendement à l'exportation de 1,5%.

2 PROCESSUS D’AMENAGEMENT ET DE CERTIFICATION VOULU PAR LA
SOCIETE

2.1 L'ELABORATION DU PLAN D’AMENAGEMENT DU TITRE FORESTIER

Les 7 titres attribués à SIFORCO ont été convertis en concessions forestières. La société SIFORCO
peut donc désormais initier le projet d'aménagement de sa concession et disposera pour ce faire d'un
délai de 4 ans à compter de la signature du contrat de concession.

Pour être appuyé dans l'élaboration de ses Plans d'aménagement, la SIFORCO a signé depuis
fin 2010 des contrats d'appui technique avec le bureau d'étude FORET RESSOURCES
MANAGEMENT (FRM), leader dans ce domaine en Afrique Centrale.

Les méthodes de travail employées par la Cellule Aménagement SIFORCO pour effectuer l'inventaire
d'aménagement sont décrites dans le Protocole d'inventaire d'Aménagement, déposé auprès du
Ministère de l'Environnement, Conservation de la Nature, Eaux et Forêts pour validation le
11 mars 2011.

Ces méthodologies de travail répondent aux prescriptions contenues dans les Guides Opérationnels
ayant trait :

+ au modèle de rapport d'inventaire d'aménagement ;
+ aux normes d'inventaire d'aménagement forestier ;

+ aux normes d'élaboration du plan de sondage de l'inventaire d'aménagement ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 15

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

+ aux normes de stratification forestière ;

+ __ à l'attestation de conformité du plan de sondage ;

+ au protocole de vérification et d'approbation du rapport d'inventaire d'aménagement ;
+ aux listes des essences forestières de la République Démocratique du Congo ;

+ au canevas et guide de réalisation des études socio-économiques.

Le protocole d'inventaire a été déposé auprès du MECNT le 11 mars 2011.

Le Rapport d'étude socio-économique sur la zone d'emprise de la CF 40/11 est en cours de
réalisation.

Les accords constituant la clause sociale du cahier des charges ont été signés le 18 août 2011.

Les différentes étapes qui restent à conduire pour la mise sous gestion durable de la CF 40/11 sont
les suivantes :

+ Dépôt auprès du MECNT du présent Plan de Gestion, 2012 ;

+ __ Réalisation de l'inventaire d'aménagement forestier, 2013 - 2014 ;

+ Réalisation de travaux cartographiques à travers la constitution d’une base de données
cartographiques sous SIG, 2012 ;

+ Dépôt du Rapport d'inventaire d'aménagement, 2014 ;

+ __ Préparation et dépôt du Plan d'Aménagement auprès du MECNT, 2014 pour une mise en œuvre
au début 2015 ;

+ __ Mise en œuvre du Plan d'Aménagement dès l'adoption de celui-ci : préparation et mise en œuvre
des documents de gestion (Plan de Gestion et Plan Annuel d'Opérations),

2.2 VERS LA CERTIFICATION DE LEGALITE ET DE GESTION DURABLE DES
ACTIVITES

La politique de SIFORCO cible une gestion durable des ressources forestières, en s’impliquant dans
une application stricte des textes de lois, l'amélioration continue des pratiques et une intégration dans
le tissu socio-économique local. Les productions du bloc K8 étaient certifiées TLTV (TIMBER
LEGALITY & TRACEABILITY VERIFICATION, numéro SGS-TLTV/LP-VLC-0005) depuis 2007. Un
audit réalisé en juillet 2011, a permis à SIFORCO d'obtenir la certification TLTV pour ses productions
issues du bloc K3, ainsi que celles du bloc K10 dont est attributaire la société SEDAF mais pour
lequel la gestion et l'exploitation sont assurées par SIFORCO au travers d’un contrat liant les deux
sociétés.

La SIFORCO ne cherche pas à être certifiée sur l'ensemble de sa gestion à moyen terme, car elle
préfère se consacrer à la mise sous aménagement de ses trois SSA.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 16

Concession Forestière n°40/11 RDC
Juin 2012

| SIF/ORCO | :

Toutefois, Un programme de mise en œuvre de techniques d'Exploitation Forestière à Impact Réduit
sera initié.

3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC

3.1.1 Localisation des 4 premières AAC

Comme prévu par les dispositions réglementaires, ce Plan de Gestion a été préparé pour 4 AAC,
couvrant la période allant de 2012 à 2015. L'entrée en vigueur du Plan d'Aménagement est prévue
pour début 2015 (cf. 2.1). Il définira notamment les Blocs d'Aménagement Quinquennaux (BAQ) en
tenant compte des superficies exploitées d'ici là et de l'analyse des études techniques réalisées.

Dès l'approbation du Plan d'Aménagement, le premier Plan de Gestion Quinquennal sera produit et
rendra caduque le présent Plan de Gestion. Le premier BAQ est prévu pour couvrir la période 2015 —
2019 et il sera alors associé à la signature d'une clause sociale couvrant cette même période de
5 ans.

Dans la mesure du possible et en fonction des résultats des différentes études, le premier BAQ
intégrera la ou les AAC prévues en exploitation par ce Plan de Gestion et qui n'auraient pas encore
été exploitées.

3.1.1.1 Surface utile retenue

La surface utile retenue est calculée à partir d’une première interprétation des images satellitales
conduite lors des travaux de pré-stratification effectués en 2010 par FRM et SIFORCO. La carte de
pré-stratification est jointe en Annexe 5 de ce Plan de Gestion. Ces résultats seront affinés à partir
des travaux de terrain d'inventaire d'aménagement.

On trouvera dans le Tableau 5 un récapitulatif des surfaces calculées sous SIG (projection UTM zone
33 Sud) par types interprétés :

Tableau 5: Résultats de la stratification préliminaire du Bloc K3

Types d'occupation du sol Surface (ha) % du total
Forêt utile 112 599 59%
Forêt non-utile 78 274 41%
dont Zones marécageuses 25 843 14%
Zones anthropisées 8 634 5%
Savanes 43797 23%
TOTAL 190 872 100%

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 17

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

Cette concession est caractérisée par une forte présence des savanes, qui couvrent près d’un quart
de la surface. La superficie totale est de 190 872 ha et la superficie utile totale est de 112 599 ha, ce
qui correspond à 59% de la superficie totale.

3.1.1.2 Superficie des 4 premières AAC

Conformément à l'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 (article 14) la surface de
°" de la superficie totale de la forêt
productive concédée, soit 4 504 ha de surface utile maximale (112 599 hectares divisés par 25), soit
18 016 ha au maximum pour les 4 AAC.

chacune des 4 premières AAC ne doit pas dépasser 1/25

Suivant les prescriptions du Guide Opérationnel définissant le canevas du Plan de Gestion
Quinquennal, le découpage de ces AAC au sein des BAQ s’est basé sur les principes suivants :

+ __le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives. En revanche la
superficie prise en compte pour le dimensionnement de l’'AAC correspond à la superficie utile
incluse dans ce territoire ;

+ un écart de 5% sur la superficie utile a été toléré entre la plus grande et de la plus petite des AAC.

Pour les besoins de réalisation des inventaires d'exploitation et de planification de sa production,
SIFORCO a établi sur l'ensemble de la SSA un découpage en parcelles de 1 000 ha (rectangle de
2km par 5). Le découpage en AAC s’est appuyé dans la mesure du possible sur les limites de ces
parcelles.

3.1.2 Description des 4 AAC

3.1.2.1 Justification et localisation des 4 AAC

Ce Plan de Gestion a été préparé pour 4 AAC comme prévu par les dispositions réglementaires et il
couvre la période allant de 2012 à 2015. L'entrée en vigueur du Plan d'Aménagement est prévue pour
début 2015 (cf. 2.1). Il définira notamment les Blocs d'Aménagement Quinquennaux (BAQ) en tenant
compte des superficies exploitées jusque là et de l'analyse des études techniques réalisées.

L'exploitation durable des forêts de la CF 40/11 - Bolobo par SIFORCO n'a pas encore commencé.
L'implantation des infrastructures nécessaires au lancement des activités a débuté en mai 2012.
L'installation d’une base-vie et la remise en état d'une partie du réseau routier existant, indispensable
pour permettre l'accès au titre forestier et l'évacuation des productions, sont les premières étapes
dans l'installation sur la CF 40/11. Dans cette optique, les 4 AAC vont se placer dans la partie ouest
de la Concession Forestière, profitant de la proximité du fleuve Congo pour l'évacuation du bois et de
la facilité d'accès à la zone, garanti par la construction relativement aisée d'une route principale à
travers des savanes.

Dès l'approbation du Plan d'Aménagement, le premier Plan de Gestion Quinquennal sera produit et il
sera alors associé à la signature de clauses sociales couvrant cette même période de 5 ans. Ces
dernières seront signées avec les communautés locales dont les territoires coutumiers se
superposent avec les 5 AAC prévues en exploitation de 2015 à 2019.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 18

Concession Forestière n°40/11 RDC
Juin 2012

| SIF/ORCO | :

3.1.2.2 Superficie des 4 premières AAC

Le principe du découpage de ces AAC s’est basé sur les prescriptions du Guide Opérationnel
définissant le canevas d'autorisation d'exploitation forestière anticipée. Le Tableau 6 donne les
superficies des AAC et la Carte 2 leur localisation.

Tableau 6 : Superficies des 4 Assiettes Annuelles de Coupe

Superficie totale du Superficie non Superficie Date théorique

AAC territoire délimité productive productive d'ouverture
(ha) (ha) (ha)

1 9215 4 805 4410 01/01/2012

2 8 028 3707 4321 01/01/2013

3 5 243 749 4 494 01/01/2014

4 5 524 1043 4481 01/01/2015
Moyenne 7 003 2576 4427
Somme 28 010 10 304 17 706

La superficie productive est de 17 706 ha, légèrement inférieure aux 4/25 autorisés par la loi.
Conformément au Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, le
découpage en AAC doit être équisurface avec une tolérance de 5 %. Le principe de calcul de cet écart
est repris ci-dessous :
Ecart = Sa Sp x 100
Sp
Avec: Sg: superficie de la plus grande AAC
Sp : superficie de la plus petite AAC

Si on applique cette formule dans le cas présent on obtient :

4 494—4 321

3321 = 4,0%, soit un écart inférieur à la tolérance de 5%.

La Carte 2 localise les 4 AAC.
La Carte 3 présente le réseau routier prévisionnel pour l'évacuation des bois.

Le Tableau 7 donne les coordonnées géographiques indicatives de quelques points remarquables
permettant de délimiter les 4 AAC sur les segments naturels de la limite. Il est à noter que les
coordonnées réelles pourront légèrement différer pour s'adapter aux limites des blocs délimités sur le
terrain.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 19

Bone mous République Démocratique du Congo FORET
ES on Assiettes annuelles de coupe de la CF 40/11 MANAGEMENT
2012-2015

163

a
2

Zone non inventoriée

Loue | Marécage

Savane

Zone anthropisée

Tic cs
CRT ES) * X ’:

16°300"E FRM, juin 2012

République Démocratique du Congo l
Réseau prévisionnel de pistes de la CF 40/11
2012-2015

Réseau de pistes
—— Piste principale prévue

Piste secondaire prévue
— Piste principale existente
AAC
5m :
|

ES :

L_E
Tire cer
° Village
—— Réseau hydrographique

FRM, juin 2012

SIF/ORCO

Garantie d’Approvisionnement 18/00

Décembre 2011

RDC

Tableau 7 : Points remarquables permettant la délimitation des 4 AAC

Degrés, minutes, secondes

Degrés décimaux

UTM, zone 33 sud (en mètres)

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Point
Longitude Latitude Longitude Latitude Longitude Latitude
1 16,4627 -2,1951 16° 27'45,578"E | 2° 11° 42,506" S 662656,6 9757290,3
2 16,5076 -2,2146 16° 30° 27,189"E | 2° 1252695" S 667647,8 9755129,6
3 16,6149 -2,2146 16° 36' 53,775" E | 2° 1252695" S 679592,6 9755117,0
4 16,5903 -2,3064 16° 35'25,205"E | 2° 18°22,863"S 676844,8 9744978,8
5 16,6180 -2,3064 16° 37'4,919"E | 2°18°22,861"S 679925,7 9744975,4
6 16,6252 -2,3425 16° 37' 30,745"E | 2° 20° 33,091" S 680719,0 9740974,4
7 16,5876 -2,3425 16° 35 15,258" E | 2° 20° 33,091" S 676533,0 9740979,2
8 16,5876 -2,3562 16° 35'15,258"E | 2°21°22,432"S 676531,3 9739463,6
9 16,5422 -2,4117 16° 32° 32,002"E | 2°24°41,978"S 671480,6 9733340,3
10 16,5329 -2,4117 16° 31 58,450" E | 2° 24°41,990"S 670444,0 9733341,1
11 16,5203 -2,3787 16° 31° 12,989"E | 2°22°43,331"S 669043,6 9736987,2
12 16,5656 -2,3787 16° 33 56,102"E | 2°22°43,331"S 674082,9 9736981,6
13 16,4804 -2,3064 16° 28'49,474"E | 2°18°22,867"S 664618,3 9744991,8
14 16,5058 -2,3064 16° 30' 20,862"E | 2°18°22,867"S 667441,8 9744988,9
15 16,5058 -2,2883 16° 30' 20,862"E | 2°17°17,747"S 667443,9 9746988,9
16 16,5424 -2,2883 16° 32°32,677"E | 2°17°17,742"S 671516,5 9746984,8
17 16,4168 -2,1901 16° 25"0,593"E | 2°11°24,421"S 657559,6 9757850,6
18 16,4347 -2,1901 16° 26° 5,005"E | 2°11°24,462"S 659549,7 9757847,5
19 16,4347 -2,1952 16° 26° 5,005"E | 2°11°42,552"S 659549,2 9757291,9
E Plan de Gestion Page 22
M

Garantie d’Approvisionnement 18/00 RDC
Décembre 2011

SIF/ORCO |:

En théorie, une AAC est ouverte en début de chaque année. Selon l'arrêté ministériel
n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant
deux ans consécutifs et chaque AAC devra être définitivement fermée deux ans après sa date
d'ouverture effective.

La durée d'application du Plan d'Aménagement est de 25 ans, et la surface sera découpée en
25 AAC. Chaque Assiette Annuelle de Coupe ne sera ouverte à l'exploitation qu'une seule fois
pendant la durée de mise en œuvre du Plan d'Aménagement.

3.1.3 Evaluation de la ressource exploitable sur les 4 prochaines années

La ressource exploitable a été estimée à partir d'un inventaire de sondage réalisé en 2010. Des
layons de comptage établis dans l’ensemble de la concession ont permis de sonder 371 ha, avec 63
placettes de 4 ha et 17 placettes de 7 ha.

Les équipes de terrain ont identifié et comptabilisé les tiges d’une liste restreinte d'essences à partir
des Diamètres d'Exploitation fixés par la société. A partir des effectifs comptabilisés des différentes
essences et leurs diamètres, des tarifs de cubage à une entrée établis par le SPIAF ont été appliqués.
Ceux-ci permettent de donner le volume des fûts, ou volume brut, en fonction du diamètre à
1,30 mètre du sol ou au-dessous des contreforts (DHP).

Pour passer des volumes bruts aux volumes nets, c’est-à dire aux volumes commerciaux réellement
mobilisables, nous avons appliqué un coefficient de récolement, qui est le produit d’un coefficient de
prélèvement et d’un coefficient de valorisation.

Ces coefficients sont définis comme suit :
+ Coefficients de prélèvement : proportion du volume des tiges de DHP supérieur au DME dont la
qualité justifie l'abattage pour la commercialisation ou la transformation.

+  Coefficients de valorisation : proportion du volume fût abattu qui est effectivement
commercialisé ou transformé.

+  Coefficients de récolement : proportion du volume fût sur pied qui est effectivement
commercialisé ou transformé. C'est le produit des coefficients de prélèvement et de valorisation.

L'évaluation des productions s'est faite par application d'un dernier coefficient, le coefficient de
décision d'exploitation. Ce coefficient tient compte de la possibilité de commercialisation des
essences sur les marchés, en fonction des coûts de revient de leur production. Les valeurs fixées ont
été prudentes, pour garantir une marge de sécurité dans les évaluations de volume, pour les
essences de la Classe 2, pour lesquelles le marché est plus exigeant dans la qualité et plus fluctuant
dans la demande.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 23

SIF/ORCO |:

Concession Forestière n°40/11

Juin 2012

RDC

Cependant, les volumes annoncés ici ne sont donnés qu'à titre indicatif afin de planifier les opérations
et d’asseoir une estimation des montants disponibles pour le fonds de développement, en vue des
négociations avec les populations locales. Ils seront ajustés au fur et à mesure de la mise en œuvre
du Plan de Gestion.

Tableau 8 : Résultats des inventaires de sondage

Nombre de | Nombre
pieds pieds Vol net Décision Vol net à
Essence | inventoriés | inventoriés a el sosr eco disponible | d'exploitation exploiter
(DME> DME | (DME> DME | ("° Prutiha) C0) {m° net/ha) (%) {m° net/ha)
expl) expliha)

Doussie 3 0,01 0,04 56% 0,02 100% 0,02
Iroko 3 0,01 0,08 64% 0,05 100% 0,05
Kosipo 3 0,01 0,14 40% 0,05 100% 0,05
Sapell 9 0,02 0,35 68% 0,24 100% 0,24
Sipo 1 0,00 0,05 68% 0,03 100% 0,03
Tiama 24 0,06 0,53 43% 0,23 100% 0,23
Wenge 197 0,53 3,39 42% 1,42 100% 1,42
Total Classe 1 2,05 2,05
Bilinga 28 0,08 0,53 56% 0,30 50% 0,15
Bossé 3 0,01 0,07 42% 0,03 50% 0,02
Dibetou 19 0,05 0,33 42% 0,14 50% 0,07
Longhi 2 0,06 0.38 30% 0,11 50% 0,06
Blanc ” " ° d ° ”
Padouk 2 0,01 0,03 36% 0,01 50% 0,01
rouge
Tali 60 0,16 1,61 36% 0,58 50% 0,29
Tola 6 0,02 0,19 30% 0,06 50% 0,03
Total Classe 2 1,22 50% 0,61

TOTAL GENERAL 3,28 2,66

Plan de Gest
lan de Gestion Page 24

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

Tableau 9 : Estimation du volume récoltable sur la zone d'exploitation des 4 AAC (surface utile
de 17 705 ha)

Essence Vol net à exploiter Volume total Production moyenne
{m? net/ha) (m? net) annuelle (m nets/an)
Doussie 0,02 439 110
Iroko 0,05 930 232
Kosipo 0,05 957 239
Sapelli 0,24 4 269 1067
Sipo 0,03 565 141
Tiama 0,23 3 997 999
Wenge 1,42 25 202 6 300
Total Classe 1 2,05 36 359 9 090
Bilinga 0,15 2613 653
Bossé 0,02 271 68
Dibetou 0,07 1213 303
Longhi Blanc 0,06 1 006 251
Padouk rouge 0,01 100 25
Tali 0,29 5 120 1280
Tola 0,03 501 125
Total Classe 2 0,61 10 824 2706
TOTAL GENERAL 2,66 47183 11796

Selon les prévisions, SIFORCO devrait pouvoir mobiliser environ 11 796 m° net de grumes
annuellement sur les 4 ans de durée du Plan de Gestion, soit environ 1 000 m/mois. Il est important
de rappeler la nature indicative et prévisionnelle de ces volumes qui pourront différer des volumes qui
seront effectivement prélevés. Divers éléments peuvent affecter ces volumes, notamment les
Diamètres Minimums réels d'Exploitation, l'amélioration des rendements par l'application des règles
EFIR, la valorisation de nouvelles essences ou au contraire l'impossibilité de valoriser une essence
dont la rentabilité n’est plus garantie.

3.1.4 Infrastructures à créer

Le tracé prévisionnel des routes principales et secondaires pour la période 2012-2015 de ce Plan de
Gestion est présenté sur la Carte 3.

Le tracé ici présenté est provisoire, et pourra être modifié suite aux résultats des inventaires
d'exploitation.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 25

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

Tableau 10 : Longueur prévisionnelle des pistes principales et secondaires à créer lors du Plan
de Gestion 2012-2015 (km)

Route principale Route secondaire Total
AAC 1 10 21 31
AAC2 0 29 29
AAC 3 0 22 22
AAC 4 0 26 26

En dehors des AAC 6 0 6
Moyenne (km/an) 4 24,5 28,5
Total 16 98 114

SIFORCO installera sur le territoire de la CF 40/11-Bolobo une base-vie. Dans un premier temps, les
infrastructures seront temporaires, afin de pouvoir répondre aux besoins immédiats de démarrage des
activités d'exploitation forestière. Progressivement, une base-vie définitive sera établie, elle
comprendra à terme des habitations en matériau durable, un établissement scolaire, un dispensaire
équipé et doté d’une pharmacie, un accès à l’eau potable, une cantine, des équipements de loisirs.

3.2 REGLES D’INTERVENTION EN MILIEU FORESTIER

La société appliquera comme norme d'intervention les préconisations émises dans les Guides
Opérationnels, et en particulier celles des Normes d'Exploitation Forestière à Impact Réduit (EFIR) et
des Normes d'inventaire d'exploitation. La partie qui suit présente une synthèse des opérations et
mesures à mettre en œuvre, conformément aux normes citées ci-dessus.

3.2.1 Description technique des opérations forestières

3.2.1.1  L'inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel définissant les Normes d'inventaire d'Exploitation.

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation sont de
5 types :

+ les arbres exploitables ;

Ce sont les arbres d'essences exploitées, ayant atteint le Diamètre Minimum d'Exploitabilité (DME),
fixé par la loi et dont la qualité justifie la valorisation. Ces arbres seront numérotés sur carte et leur
numéro sera marqué à la peinture.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 26

— Concession Forestière n°40/11 RDC
SIF/ORCO
: Juin 2012

+ les arbres d’essences exploitables mais de mauvaise qualité ;
Ce sont les arbres d'essences exploitées, ayant atteint le DME, mais ayant un défaut rédhibitoire. Ces
arbres seront marqués d’un « V ».

+ les arbres d’avenir ;

Ce sont ces arbres qui reconstitueront le potentiel exploitable pour les rotations ultérieures. Ils sont
donc à protéger afin que ce potentiel puisse se reconstituer. Les arbres à protéger étant menacés par
l'exploitation seront marqués d’un « @ », il s’agit de tiges situées au bord des pistes de débardages et
à proximité des arbres à abattre.

+ les arbres patrimoniaux ;

Une équipe sera constituée pour assurer une concertation préalable au sujet de l'exploitation avec les
populations locales. Elle sera chargée de réaliser une cartographie sociale en collaboration avec les
populations locales dont le territoire coutumier se superpose avec l'AAC. Les arbres et les territoires
ayant une importance sociale particulière seront marqués sur le terrain et cartographiés (Zone sacrée,
arbres patrimoniaux, etc.). Les arbres concernés seront marqués d’un « P ».

+ les semenciers ;
Certaines tiges seront identifiées et préservées pour jouer le rôle de semenciers. Elles seront
marquées d’un « P » lors du pistage.

Tige d'avemir ‘ Arbre refusé
Arbre à protéger (mauvaise qualité)

Figure 3 : Marquage des tiges d’avenir, des arbres patrimoniaux et des arbres de mauvaise
qualité (source : FRM, Normes d'inventaire d’exploitation, juillet 2007)

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 27

SIF/ORCO |:

Concession Forestière n°40/11 RDC
Juin 2012

Les documents cartographiques établis grâce aux données collectées par l'inventaire d'exploitation
donneront la localisation :

des tiges exploitables ;
des tiges préservées comme semenciers ;
des tiges patrimoniales ;

et des tiges d'avenir.

3.2.1.2 Zones hors exploitation

Certaines zones sont particulièrement sensibles à une mise en exploitation. Afin de les protéger, leur

exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre de réduire l'impact

sur les populations riveraines, la ressource et l’environnement.

Les zones à exclure sont les suivantes, conformément au Guide Opérationnel concernant
l'Exploitation Forestière à Impact Réduit :

zones non exploitables : zones marécageuses, zones à forte pente (pente supérieure où égale à
30%) et zones de rochers ;

zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;

zones d'importance écologique, scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles, etc. ;

zones sensibles, c'est-à-dire en bordure des cours d'eau permanents, des marigots, autour des
marécages. Largeur minimum des zones sensibles :

o largeur < 10m: 50 m sur chaque rive ;

o  ravines : 10 m de chaque côté ;

o ruisseaux ou marigots : 20 m de chaque côté ;

o  marécages : 10 m à partir de la limite ;
o tête de source : 150 m autour.

3.2.1.3 Réseau routier et parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :

évitant les peuplements « pauvres » en tiges à exploiter de manière à réduire les superficies
touchées notamment par les pistes de débardage ;

contournant les zones de forte pente, marécageuses, sensibles, etc. ;
limitant autant que possible la surface des parcs à grumes ;
respectant une déforestation maximum de 30 m pour les routes et leur emprise ;

maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les andains
(pour permettre le passage de la faune) ;

construisant et en maintenant des structures de drainage appropriées pour collecter et évacuer
les eaux ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 28
SIF/ORCO |:

Concession Forestière n°40/11 RDC
Juin 2012

+ évitant la perturbation des cours d'eau ;

+ préservant les arbres d’avenir et patrimoniaux dans la planification.

3.2.1.4  Abattage contrôlé

Des formations en abattage contrôlé seront dispensées pour garantir la mise en œuvre de techniques
d'abattage contrôlé.

3.2.1.5 Usage des produits de traitement des bois

L'usage des produits de traitement suit les règles d'application de ces produits, conformément aux lois
et règlements en vigueur. Les travailleurs sont équipés de tenues spéciales, afin d'éviter tout contact
du produit avec la peau ou les yeux. L'ensemble de ces mesures assurent les conditions de sécurité
et de santé des travailleurs et tendent à éviter la pollution des eaux, du sol, de la flore et de la
microfaune.

3.2.1.6 Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d'abattage au parc de chargement. L'impact de ces deux étapes se
manifeste tant sur le sol que sur le peuplement résiduel.

Ces impacts inévitables seront néanmoins réduits en :

+ réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

+ évitant les arbres à protéger ;

+ limitant au minimum les franchissements de cours d’eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes perpendiculaire à la berge, passage par un lit rocheux...) ;

+ limitant l’utilisation des bulldozers au débusquage en choisissant d'autres moyens d'extraction en
cas de pente forte ;

+ utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 29

SIF/ORCO |:

Concession Forestière n°40/11 RDC
Juin 2012

Piste principale
Piste principale
Piste secondaire PRE @e
\
Piste secondaire

&---..

@---—

Parc Parc

Figure 4: Tracé idéal des pistes de débardage, tracé à l’avance en fonction des cartes
d'inventaire d'exploitation (Source : FRM, Normes d'inventaire d'exploitation, juillet 2007)

3.2.1.7 Chargement et transport

Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et

transport illégal de viande de brousse), les mesures suivantes seront appliquées :

charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

évacuer les bois des parcs à grumes dans un délai n'excédant pas deux mois, en donnant priorité
aux essences susceptibles d’être attaquées par les insectes ou les champignons ;

respecter les limitations de vitesse établies par l'entreprise ;
ne jamais transporter de passagers non autorisés dans les grumiers ;
interdire le transport de viande de brousse ;

interdire la présence de toute arme à feu à bord des véhicules.

3.2.1.8 Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et éviter toute

atteinte supplémentaire à l’environnement lors de la période de la rotation, des opérations pourront

être conduites après l'exploitation lorsque cela s'avère nécessaire, notamment :

la réhabilitation des parcs à grumes ;
le retrait de tous les débris d'exploitation dans les zones de protection des berges, et de tout
obstacle freinant le libre passage des eaux ;

la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La
fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 30
SIF/ORCO |:

Concession Forestière n°40/11 RDC
Juin 2012

3.2.2 Mesures de réduction, d’atténuation et de compensation des impacts sur
l’environnement et la faune

3.2.2.1 Diamètres Minimums d'Exploitation (DME)

Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette concession, la
société respectera les diamètres d'abattage (Diamètres Minimum d'Exploitation) tels que définis dans
le Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

3.2.2.2 Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d’eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d’inondations.

3.2.2.3 Réduction de l'impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. Il s'agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d’origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
la société va informer son personnel de cette interdiction passible, en cas d'infraction, de sanctions.

Des réunions de sensibilisation seront organisées auprès des travailleurs et des populations, sur les
lois et réglementations qui s'appliquent en RDC : période de chasse, espèces protégées, techniques
autorisées, permis de port d'armes.

3.2.3 Diverses mesures de gestion

3.2.3.1 Arbres de chantier routier

La société procédera à l'abattage de tous les arbres dont l'enlèvement est jugé nécessaire lors des
travaux du tracé des routes d'évacuation ou par la confection d'ouvrages d'art.

S'il s'agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation, mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n’ont pas été commercialisés.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 31

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

3.2.3.2 Matérialisation des limites des AAC

Lorsqu'il n'existe pas de limites naturelles, la société matérialisera les limites de chaque Assiette
Annuelle de Coupe. Les layons tracés pour délimiter les parcelles peuvent être considérés comme
une matérialisation de limite.

3.2.8.3 Matérialisation des zones de protection

Les limites des zones tampons bordant les cours d’eau ou les zones marécageuses seront délimitées
par un marquage à la peinture.

4 PROGRAMME INDUSTRIEL EN LIAISON AVEC CETTE GARANTIE
D’APPROVISIONNEMENT

La production estimée de K10 (titres forestiers SEDAF) est d'environ 100 000 m° par an, celle de K3
de 12 000 m‘/an, soit une production totale d'environ 112 000 m. Avec une capacité annuelle de
transformation de 120 000 m° (avec 3 rotations) l'unité industrielle de Maluku est en mesure de
respecter l'obligation règlementaire de transformer plus de 70% des grumes produites à court terme.

Il n'est pas prévu sur le court terme d'investissements industriels visant à augmenter la capacité de
transformation locale des grumes produites (entrée grumes dans les usines). Les priorités sont plutôt
données à une amélioration des rendements matière des usines actuelles et à une augmentation de
la valeur ajoutée (séchage, transformation plus poussée).

Cependant, SIFORCO est en train de préparer la mise en exploitation des blocs forestiers K2 et K7.
Les inventaires ont été menés afin de connaître la ressource disponible. En définissant des AAC de
superficie égale au 1/25" de la superficie utile totale, la production de l'ensemble K2 et K7 est
estimée provisoirement à environ 95 000 m‘/an. Ceci engendrera, une fois l'exploitation mise en
œuvre sur tous les massifs forestiers concédés à SIFORCO, une production de bois supérieure à
l'actuelle capacité de transformation. Dans l'attente de la mise en œuvre d'investissements lui
permettant de respecter son obligation règlementaire de transformer plus de 70% de sa production de
grumes, SIFORCO a fait le choix de définir des superficies d'AAC inférieures au 1/25°"% de la
superficie utile totale. La production objective des blocs forestiers K2 et K7 est ainsi fixé à environ
25 000 m° par an sur les quatre prochaines années. Pour les investissements futurs, les orientations
seront guidées par le niveau et les caractéristiques technologiques de la ressource disponible,
évaluée par les études techniques préalables à l'aménagement et les volumes mobilisables dans le
cadre de l'aménagement.

Le Plan de Gestion de la SSA Aketi-Basoko prévoyait une production annuelle d'environ 95 000 m°.
Cependant, au début de l’année 2012, SIFORCO a remis à disposition de l'Etat congolais, les GA
02/89 et 25/04 constituant le bloc forestier K8. Le Plan de Gestion de la SSA Aketi-Basoko sera donc
révisé en ne tenant compte que des superficies du bloc K9 et les prévisions de production seront
intégrées dans la définition de la stratégie industrielle de SIFORCO.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 32

ee Concession Forestière n°40/11 RDC
| SIF/ORCO
+ Juin 2012

5 PROGRAMME SOCIAL RATTACHE A LA GARANTIE
D’APPROVISIONNEMENT

SIFORCO est en train de prendre les dispositions pour s'installer sur la CF 40/11. Actuellement,
aucune infrastructure n’a été construite. La mise en place d’une base vie sur le site devra répondre à
des mesures spécifiques qui porteront sur :

Les conditions de vie des ayants droit SIFORCO à travers les points suivants :

+ la santé : mesures liées à la fourniture d’un suivi médical et de soins de santé primaire par une
équipe professionnelle, dans des locaux équipés et adaptés : construction d’infrastructures de
santé, approvisionnement en produits pharmaceutiques, mise à disposition de personnel
médical,.… ;

+ __ l'éducation de base : mesures liées à la scolarisation, par des enseignants qualifiés dans des
locaux adaptés, des enfants des travailleurs dans la base vie : construction d'infrastructures
scolaires, mise à disposition de personnel enseignant, .… ;

+ la sécurité alimentaire : mesures liées à l’approvisionnement de la base vie et des campements
temporaires en forêt en produits alimentaires permettant une nutrition saine, équilibrée et
adaptée : Appui auprès de communautés locales pour l'organisation des filières et pour
l’approvisionnement de la base-vie, sensibilisation des employés et de leurs ayants droit sur
l'importance d’un régime alimentaire équilibré, .… ;

+__ l’habitat et l'hygiène : mesures liées à la qualité de l’habitat, à l'hygiène, à la prévention sanitaire
et à la sécurité dans la base vie: construction d'une base-vie en matériaux durables,

aménagement de sources pour permettre l'accès à l’eau potable,

Les conditions de travail des employés SIFORCO à travers les points suivants :

+ le plan d'embauche et de formation professionnelle : mesures liées à la formation et à la
valorisation des parcours professionnels du personnel permanent SIFORCO : élaboration d'un
plan d'embauche, mise en place de procédures d'évaluation des compétences professionnelles
des travailleurs, élaboration d’un plan de formation, élaboration de procédures de travail et
diffusion des fiches de postes,.… ;

+ __la sécurité et les conditions de travail : mesures de sécurité liées à l’activité professionnelle des
salariés SIFORCO : Inscription des règles de sécurité dans les procédures de travail, fourniture
des équipements de sécurité à l’ensemble des travailleurs, mise en place d’un système de suivi
des accidents du travail, mise à niveau du parc automobile en matière de sécurité, .… ;

+ __le développement socioculturel : mesures liées au développement socioculturel et à l'accès à
l'information des travailleurs, palliant au déficit socioculturel en raison de l'isolement relatif de la
base vie: développement des activités socioculturel en fonction de la demande, fourniture
d'équipement de base, organisation de rencontres avec les associations sportives villageoises
environnantes, ….

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 33

SIF/ORCO |:

Concession Forestière n°40/11 RDC
Juin 2012

Conformément à l'Arrêté Ministériel__n°023/CAB/MIN/ECN-T/28/JEB/10 du 7 juin 2010, le
concessionnaire a signé un accord avec les populations constituant la clause sociale de son cahier

des charges. Cet accord entre la société et les populations locales permet de définir les conditions de
la contribution du concessionnaire aux besoins de ces dernières en matière d’infrastructures sociales
collectives (éducation, santé, alimentation en eau potable, routes d'accès.….).

L'accord aboutit à une liste de réalisations sociales à effectuer pendant la durée du Plan de Gestion,
financées grâce à une ristourne versée par la société au prorata des productions réalisées.

Le montant de cette ristourne est versé sur un fonds de développement local propre au Groupement
Batende. Il est indexé sur le volume exploité par la société, l'indexation étant variable selon les

essences. L'Arr St n°023/10 stipule que la société doit alimenter le fonds de

développement à hauteur de 2 à 5 dollars par m°.

Afin d’avoir d’une meilleure base pour les négociations avec les populations locales, une estimation
des volumes annuels récoltés par essence a été faite (cf. 3.1.3).

Les négociations avec le Groupement Batende (appelé également Tiene) du Secteur Mongama se
sont déroulées à Yumbi et les accords ont été signés le 18 août 2011. La Clause Sociale est annexée
au Cahier de Charges provisoire associé à ce Plan de Gestion (Annexe 6). Il est à noter que la clause
sociale signée s'est basée sur une première estimation des volumes, préalable à la délimitation
précise des Assiettes Annuelles de Coupe. Les volumes employés dans la clause sociale pour
évaluer la ristourne, de 48°036 m° pour les 4 AAC, sont légèrement supérieurs aux volumes évalués
dans le présent Plan de Gestion, de 47 183 m.

Les prévisions de récolte au sein du Groupement Batende (ou Tiene) et les ristournes à verser sur le
Fonds de développement sont présentées dans le Tableau 11, sur la base des montants unitaires par
essence négociés avec les populations du Groupement Batende.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 34

Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

Tableau 11 : Montant total de la ristourne accordée au groupement Batende sur le bloc K3
(Surface utile de 17706 ha)

Prix négocié dans
Eu | Ge | on | eme | Mar
(m* net) (SUSIm°) (SUS)
Doussie 0,02 439 4 1758
Iroko 0,05 930 4 3719
Kosipo 0,05 957 4 3 827
Sapelli 0,24 4 269 4 17 078
Sipo 0,03 565 4 2258
Tiama 0,23 3 997 4 15 990
Wenge 1,42 25 202 5 126 008
Total Classe 1 2,05 36 359 - 170 637
Bilinga 0,15 2613 3 7 840
Bossé 0,02 271 3 814
Dibetou 0,07 1213 3 3 639
Longhi Blanc 0,06 1 006 3 3017
Padouk rouge 0,01 100 3 301
Tali 0,29 5 120 3 15 359
Tola 0,03 501 3 1 503
Total Classe 2 0,61 10 824 - 32 473
SARL 2,66 47183 - 203 110

Le budget annuel prévisionnel est de 50 778 $US disponible sur les fonds de développement, soit un
montant total de 203 110 $US sur les 4 ans de mise en œuvre du Plan de Gestion.

Les tableaux en Annexe 7 présentent les réalisations négociées avec les populations riveraines. Les
négociations de la clause sociale se sont basées sur une première évaluation faite sur la base de
4 AAC théoriques d'une surface utile 18 016 ha, donnant une ristourne estimée à 206 752 $US. La
délimitation réelle des AAC est présentée dans ce document (cf. Carte 2), couvrant une surface utile
de 17 706 ha. Ceci explique la différence entre le tableau présenté ici et celui de l'Annexe 6.
Cependant, cette somme sera réévaluée en fonction du volume réellement prélevé, de même que le
calendrier effectif des réalisations.

Conformément à l’Arrêté Ministériel 023/10, SIFORCO s'est engagé à verser à la signature de
l'accord, une avance de 10% du coût total des travaux d'infrastructures socio-économiques, soit
15 775 $US sur le compte du fonds de développement destiné à CLG et CLS.

Avec les recettes réelles du Fonds de Développement basées sur la production, SIFORCO financera
les réalisations listées dans la clause sociale du cahier des charges.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 35

Concession Forestière n°40/11 RDC
Juin 2012

| SIF/ORCO | :

Le chronogramme prévisionnel des réalisations n'ayant pu être arrêté au moment de la signature de la
clause sociale, des négociations seront engagées rapidement afin de définir l’ordre de réalisation des
infrastructures prévues sur la période de 4 ans.

Le comité local de suivi a été élu lors de la négociation des accords constituant la clause sociale du
cahier des charges. Il se réunira en session ordinaire tous les trois mois sur convocation de

l’Administrateur de Territoire. Ces réunions auront comme but d'examiner l'avancement des travaux,
l’état et la gestion du fonds de développement.

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS

6.1 CHRONOGRAMME DE L'ENSEMBLE DES ACTIVITEES

La planification prévisionnelle des activités sur la durée du présent Plan de Gestion est présentée par
le chronogramme ci-dessous.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 36

PRE Concession Forestière n°40/11
SIF/ORCO Juin 2012

RDC

Tableau 12 : Chronogramme prévisionnel des activités sur la durée du Plan de Gestion

[Préparation au cahier des charges provisoire"
DE EE PE EE
CET ms sausss sous |
EE DS SE RS EE RE
Préparation du plan d'aménagement

(Dépétauprouente aimentre demarage __Joepusae mas | | |
[Fran de sondage detente aménagement | | EE A EE
ET ES

[agree sono onomques |

Era aménagemen ] |

[Fraser es rapport cat préimares | |

D Fréparton quan saménagement | |

[se en œure au tan gAméragemens

lise en exploitation forestière
inventaires d'exploitation AAC1-AAC2 AAC2-AAC3 AAC1 BAQ1
Aménagement du camp des travailleurs

Exploitation

Opérations post-exploitation

Mise en œuvre de la clause sociale du cahier des charges
Infrastructures socio-économiques [ |

Consultation avec les populations riveraines

Négociation des clauses sociales sur les 5 premières années
sous Aménagement

LE Plan de Gestion
Se ë couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 37
Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

6.2 PROGRAMME D'EXPLOITATION, INDUSTRIEL ET SOCIAL

Le présent Plan de Gestion est un document de référence pour les 4 prochaines années dans la
Concession Forestière n°40/11. L'exploitation forestière va avoir lieu sur la partie Ouest de la CF
40/11, sur une surface totale de 28 010 ha. Sur la zone ainsi délimitée, 17 706 ha ont été identifiés
comme surface utile.

Le volume exploitable prévisionnel est de 47 183 m°, dont 25 202 m° de Wenge (cf. Tableau 9).

SIFORCO a investi dans un outil industriel performant, permettant une amélioration des rendements
matières et une meilleure valorisation des produits dans la chaîne de production. A court terme, l'outil
de transformation de Maluku, avec une capacité d'entrée de 100 000 m/an, sera en mesure d'assurer
la transformation de la ressource exploitée sur les massifs forestiers mis en exploitation (K3et K10). A
moyen terme, avec l'ouverture du chantier sur K2 et K7, la société mettra en place un programme
d'investissements, lequel permettra l'augmentation des capacités de production.

En ce qui concerne le fonds de développement, un montant total de 203 110 $US est prévu pour la
réalisation des œuvres sociales. Ceci correspond à un budget annuel prévisionnel de 50 778 $US.
Les montant des investissements sociaux s'élève à 165 401 $ US. Ce montant sera employé dans la
construction de deux grandes écoles, à Ngo et à Ngania, un Centre de Santé à Ilebo Mangala et un
pont sur la rivière Letoko. Le reste du fonds est destiné au coût d'entretien des infrastructures et au
fonctionnement des différentes structures assurant le suivi du Fond de Développement.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 38

ZRT
Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

LISTE DES CARTES

Carte 1 : Localisation de la Concession Forestière 40/11... 9
Carte 2 : Localisation des 4 premières AAC

Carte 3 : Carte du réseau routier prévisionnel 2012-2015.

LISTE DES TABLEAUX

Tableau 1 : Concessions Forestières attribuées à SIFORCO.
Tableau 2 : Garanties d'Approvisionnement attribuées à SEDAF

Tableau 3 : Organisation administrative et coutumière du territoire couvert par la CF 40/11 - Bolobo dans
la Province de Bandundu (Bloc K3)

Tableau 4 : Matériel d’exploitation prévu pour la mise en exploitation de la CF 40/11
Tableau 5: Résultats de la stratification préliminaire du Bloc K3

Tableau 6 : Superficies des 4 Assiettes Annuelles de Coupe
Tableau 7 : Points remarquables permettant la délimitation des 4 AAC...
Tableau 8 : Résultats des inventaires de sondage
Tableau 9 : Estimation du volume récoltable sur la zone d’exploitation des 4 AAC (surface utile de 17 705

Tableau 11 : Montant total de la ristourne accordée au groupement Batende sur le bloc K3 (Surface utile
de 17706 ha) .35

Tableau 12 : Chronogramme prévisionnel des activités sur la durée du Plan de Gestion

LISTE DES FIGURES

Figure 1 : Evolution de la production de grumes par SIFORCO de 1977 à 2011... 7
Figure 2 : Courbe de pluviométrie sur Bandundu nn 10

Figure 3 : Marquage des tiges d’avenir, des arbres patrimoniaux et des arbres de mauvaise qualité
(source : FRM, Normes d’inventaire d’exploitation, juillet 2007)

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 39
Concession Forestière n°40/11 RDC
Juin 2012

SIF/ORCO |:

LISTE DES ANNEXES

Annexe 1 : Convention portant octroi de la Garantie d’Approvisionnement 18/00 en matière

ligneuse
Annexe 2 : Arrêté ministériel notifiant la convertibilité de la Garantie d’Approvisionnement
Annexe 3 : Contrat de la Concession Forestière n°040/11
Annexe 4 : Carte administrative des Territoires sur la CF 40/11
Annexe 5 : Carte de pré-stratification

Annexe 6 : Accord signé en 2011 avec le Groupement Batende

Annexe 7 : Budgets prévi

jonnels des fonds de développement

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2012 - 2015) Page 40
Annexe 1

Convention portant octroi de la Garantie d’Approvisionnement
018/CAB/MIN/AFF/EDT/00 en matière ligneuse attribuée à SIFORCO

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

REPUBLIQUE DEMOCRATIQUE DU CONGS
MINISTÈRE DES AFFAIRES FONCIERES, ENVIRONNEMENT

ET DEVELOPPEMENT TOURISTIQUE

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

) CONVENTION N°0.48 CAB/MIN/AFF-EDT/00 DU û 3 NOV 2000
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT EN MATIERE LIGNEUSE

ENTRE : LA REPUBLIQUE DEMOCRATIQUE DU CONGO
Représentée par le Ministre des Affaires Foncières, Environnement et Développement
Touristique, :
Monsieur le Prof. Anatole BISHIKWABO CHUBAKA

Ci-après dénommé le Ministre
ET : SIFORCO
Représentée par Monsieur Frédéric FLASSE
Son Directeur-Gérant
Ci-après dénommé l'Exploitant

PRELIMINAIRE

Vu le Décret-loi Constitutionnel n° 003 du 27 mai 1997 relatif à l'organisation et à l'exercice
du pouvoir en République Démocratique du Congo tel que modifié et complété par ie Décret-toi
Constitutionnel n° 074 du 25 mai 1998, le Décret-loi n° 122 du 21 septembre 1999 :

Vu telle que modifiée à ce jour, l'Ordonnance n° 75-231 du 22 juillet 1975 fixant les
attributions du Département de l'Environnement, Conservation de la Nature et Tourisme ;

Revu l'Ordannace n° 77-022 du 22 février 1977 :
Vu la loi foncière n° 73-024 du 20 juillet 1973 ;
Vu l'Ordonnancé n° 79-244 du 16 octobre, spécialement en ses articles 3, 4 et 7 :

- : Vu le Décret n° 113 du 1° septembre 2000 portant nomination des Membres du
Gouvernement de Salut Publiez  — l oo

2-2. - Vu la responsabilité du Ministré des Affaires Foncières,-Environnement et Développement
Touristique d'assurer la pérennité des ressources forestières, grâte à une Saine' gestion forestière,
Utilisant toutes méthodes, directives et mesures dans l'utilisation des ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'État, pour soutenir une
activité économique prospère par l'exploitation rationnelle, la transformation et.la-mise.en marche des
LS produits exploités ; TT : u DT. :

Vu la nécessité d'assurer à l'éxpioitant ün-approÿisionnement sûr et-continu en. matière .
- Prèmièfe pour son usirie-de transformation Située-däns {a localité de MALUKU, -District : TSHANGE, ‘-:

Commuñe : MALUKU, Province : KINSHASAr4 -tapäcité annuelle prévüe de 60.000 m3 de :
. Produits finis, nécessitant un approvisionnementn grümes de 140.000 m3. - .

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux procédures de la
décision n° 002/CCE/DECNT/84,

ILA ETE ARRETE ET CONVENU CE QUI SUIT :

Article 1%:

Article 2

Aricle3 :

La garantie d'approvisionnement porte sur un volume annuel de 36.000 m3 de
grumes réparti comme suit :

ESSENCES VOLUME (m3)
Iroko 3.500
Tiama 2.300
Kosipo 2.200
Sapelli 6.500
Sipo 4.500
Wenge 7.000
Latandza 700
Bomanga 1.500
Bosse clair 3.500
Dibetou 1.000
Padouk 1.300
Tola 1.000
Tshitola 1.000
Total 36.000

:Ces bois seront prélevés dans une unité d'exploitation localisée comme suit :

Province : BANDUNDU District: des plateaux
Tenitoire : BOLOBO Localité : _ NKOLO
Lieu : NGANIA Superficie : 160.000 ha

Cette forêt ou portion de forêt est circonscrite dans les limites suivantes :

Au Nord : par la route d'intérêt général, en partant du village NKOLO au bord
du fleuve Congo, Passant par les villages : NGENIA, KEMBEKE,
NGANIA, LONIA jusqu'à EPOKWANKOSO

“_- 7 _ ivière-LEBOMA, de ja rivière LEBOMA jusqu'à son croisement avec je

: LOBINI, -
A l'Est : par la route d'intérêt général, en partant du village EPOKWANKOSO

AJusqu'au village LOBINI; suivre la rivière LOBINI jusqu'à son croisement
. avec la rivière LEKURU.- ee : |

Article 4 :

Article 5 :

Article 6 :

-3-
ps

A l'Ouest : par la rivière PANSOLA, en partant de sa jonction avec le fleuve
Congo, au village NKOLO jusqu'à sa source, tracer une ligne droite
jusqu'à la source de l'une des branches de la rivière LETOKO. Suivre
ensuite la rivière jusqu'à son croisement avec la route d'intérêt général,
prendre la route jusqu'à son croisement avec la rivière GAMPOKO
en passant par les villages : EKANYKALE 1, MADYA et NDELE. Suivre
enfin la rivière GAMPOKO jusqu'à la source, au village BUSINA.

Les grumes ainsi récoltées devront être strictement utilisées pour leur transformation à
l'usine décrite ci-dessus, ou dirigées à l'exportation suivant la réglementation en
vigueur. .

Aussi, aucune grume ne pourra être vendue à des tiers, à moins d'autorisation écrite
du Ministère.

Le Ministère accordera à l'Exploitant les droits suivants sur son unité d'exploitation :

5.1. Le droit exclusif de récolter les arbres exploitables explicitement identifiés à
l'article premier

5.2. Le droit de construire les infrastructures nécessaires exclusivement aux
exploitations forestières, sans préjudice des droits connus aux tiers ;

Les infrastructures routières construites par l'Exploitant sont propriétés de l'Etat à
la fin du contrat.

5.8. Le droit de flottage de radeaux et de navigation privée sur les cours d'eau et les
lacs, ainsi que le droit d'utiliser les routes publiques pour transporter, à titre privé,
des produits forestiers exploités ainsi que les produits de transformation.

En contre partie, l'Exploitant sera souris, de façon inconditionnelle, aux cbligations
Suivantes :

6.1. Maintenir en opération son usine de transformation au niveau d'opération prévu
dans.le contrat ;

6.2. Assurer la protection forestière de l'unité d'exploitation ;

63. Présenter dans les détails prévus toutes demandes annuelles de permis de coupe,
“tout rapport trimestriel et rapport après coupe, ou d'autres rapports prévus par la
réglementation en vigueur ;

- 6.4 Payer toutes les taxes et redevances forestières-prévues par la réglementation en
= vigueur ; =

6.5. Informer le Ministère de tout changement d'adresse, de tout projet de transfert de
location, d'échange: de donation, de fusion, de vente affectant la propriété:de
- l'usine de transformation, objet du contrat et d'en Gbtenir la-ratifiation du Ministère ;

igleméntation-sur l'exploitation la commercialisation et l'expdrtation :
réstiers ; DU Le D TLC :

ae

-4-
.

6.7. Aviser le Ministère de tout changement dans la destination des grumes exploitées

k et en obtenir l'autorisation du Ministère ;

j 6.8. Respecter toutes décisions prises par le Ministère en matière d'aménagement
forestier ;

6.9. Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur les superficies
exploitables.

Article 7 : La présente convention est effective à la date de sa signature jusqu'au mois
d'Octobre .2025. ° :

Article 8 : Le non respect dés clauses de la convention par l'exploitant entraînera la résiliation
immédiate et automatique de la présente.

Fait à Kinshasa, le Û 9 NOV 2000

SIGNATAIRES AUTORISES
LE MINISTRE
Monsieur Frédéric FLASSE = Prof. Anatole BISHIKWABO CHUBAKA=
SIFORCO
B.P. 8434 Kinshasa
e

Fait à six exemplaires

1. Exploitant

2. Cabinet du Ministre

8. Secrétaire Général à l'ECN

4. Direction de ta GFC

5. Gouvemeur de Province _ :

6. Coordinateur Provincial de l'ECN oo

Annexe 2

Arrêté ministériel notifiant la convertibilité de la Garantie d’Approvisionnement
18/00 attribuée à SIFORCO

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le ï
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

S ICAB/MINECN-TIS/JEB/2008

Le Ministre

À Monsieur l’Administrateur
Directeur Général de la SIFGRCO
à Kinshasa/Maluku

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°108

Monsieur l’Adrministrateur Directeur Général,

À l'issue de ses travaux, La Commission interrninistérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°018/00 du
09/11/2006, située dans le Territoire de Bolobo, Province du Bandundu remplit les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008,

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec Le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Vuillez agréer, Monsieur l’Administrateur Directeur Général, L’ expression ile ma
considération distinguée.

Averne Pape Îlec (Ex-des Ciriques) n°15 Kinshas@/Goinbe
BP. 123487 E-mail: rde_minev@pehoo.fr

Annexe 3

Contrat de la Concession Forestière n°040/11 du 24 octobre 2011
attribuée à SIFORCO

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, Conservation de la Nature et Tourisme

CONTRAT DE CONCESSION FORESTIERE N° ..{49.../11 du di.
issu de la conversion de la Garantie d'approvisionnement N°018/CAB/MIN/AFF-
EDT/00 du 09/11/2000 jugée convertible suivant la notification
N°4844/CAB/MIN/ECN-T/15/JEB/2008 du 06/10/2008

Le présent contrat de concession forestière est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant
au nom de la République Démocratique du Congo, ci-après dénommé « l'autorité
concédante » ;

et d'autre part,

La société d'exploitation forestière SIFORCO, immatriculée au registre de
commerce sous Le numéro Kinshasa 5016, représentée par Monsieur Dieter
HAAG, Administrateur Directeur Général, ayant son siège au Quartier Mota
Mbumbwa, Kinshasa/Maluku, en République Démocratique du Congo, ci-après
dénommée « Le concessionnaire »;

Article 1°:
L'objet du présent contrat est de définir les droits et obligations des parties. Il est
complété par le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé par le
concessionnaire et approuvé par l'administration et décrivant l'ensemble des
investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant Les quatre premières années du contrat de concession. Le
cahier des charges fait partie intégrante du présent contrat de concession,

Article 2 :
Le présent contrat porte sur une concession forestière d'une superficie de 194.641
hectares dont La situation géographique et les limites sont décrites ci-après :
1. Localisation administrative:

1. Secteur : Mongama

2. Territoires : Yumbi, Mushi et Inongo
3, District : Plateaux et Mayi Ndombe
4, Province  : Bandundu,

I. Délimitation physique :

Au Nord : par la route d'intérêt général, en partant du village NKOLO au bord du
fleuve Congo, passant par les villages: NGENIA, KEMBEKE, NGANIA, LONIA jusqu'à
EPOKWANKOSO ;

Au Sud : par la route d'intérêt général en partant de La localité BUSINA jusqu'au
village IKULUMAKA, suivre La rivière MAMBO jusqu'à sa jonction avec la rivière
LEBOMA, de la rivière LEBOMA jusqu'à son croisement avec le sentier MALEBO,
suivre Le sentier jusqu'à son croisement avec la rivière LOBINI.

A l'Est : par la route d'intérêt général, en partant du village EPOKWANKOSO
jusqu'au village LOBINI; suivre la rivière LOBINI jusqu'à son croisement avec la
rivière LEKURU ;

A l'Ouest : par la rivière PANSOLA, en partant de sa jonction avec le fleuve Congo,
au village NKOLO jusqu'à sa source, tracer une ligne droite jusqu'à La source de
lune des branches de la rivière LETOKO. Suivre ensuite La rivière jusqu'à son
croisement avec la route d'intérêt général, prendre La route jusqu'à son croisement
avec la rivière GAMPOKO en passant par les villages EKANYKALE 1, MADYA et NDELE,
Suivre enfin La rivière GAMPOKO jusqu'à (a source, au village BUSINA.

La carte de La concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans les
conditions fixées à l'article 8 ci-dessous.

Article 4 :

L'Etat garantit au concessionnaire la jouissance pleine et entière des droits qui lui
sont conférés par la loi et Le présent contrat de concession. Pendant toute La durée
du contrat, le concessionnaire ne peut être privé en tout ou partie de son droit
d'exploiter sa concession, sauf en cas de non respect de ses obligations légales,
réglementaires ou contractuelles, où pour cause d'utilité publique, et dans
dernier cas moyennant une juste et préalable indemnité, conformément au dr
commun,

s.
Article 5 :

Sous réserve des dispositions de l'article 13 du présent contrat, Le concessionnaire a
un droit exclusif d'exploitation du bois d'œuvre se trouvant dans les limites de sa
concession,

Article 6:

Le concessionnaire est tenu de respecter les droits d'usage traditionnels des
communautés locales et/ou peuples autochtones riverains de La concession tels que
définis aux articles 36, 37 et 44 du code forestier. IL lui est interdit de créer toute
entrave à l'exercice par les communautés locales et/ou peuples autochtones
riverains des droits d'usage forestiers ainsi reconnus.

Article 7:

Le concessionnaire bénéficie d’une servitude de passage sur les fonds riverains,
destinée à favoriser l'accès à sa concession et l'évacuation de sa production. Il
exerce cette servitude uniquement dans les limites de ce qui est strictement
nécessaire à son droit de passage.

Le tracé de toute route ou de toute voie d'accès ou d'évacuation à partir du
territoire de La concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant la préparation du
plan d'aménagement.

En cas de différend sur le tracé des voies d'accès ou d'évacuation à La concession,
le concessionnaire fera appel aux mécanismes de règlement des différends définis
aux articles 103 et 104 du code forestier.

Article 8:

A l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par les règlements
en vigueur et à condition que les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

A cette occasion, le concessionnaire fournit les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur la période de renouvellement.

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l’une des quelconques dispositions du présent contrat et
ahier des charges et notamment dans l'un des cas ci-après:
. Le non payement de la redevance de superficie et/ou de toutes autres taxes

et redevances forestières échues applicables à l'exploitation de la
concession;

2. l'exploitation forestière illégale dûment constatée;

3. le commerce illégal des produits fores- tiers dûment constaté conformément
aux lois en vigueur;

4. la violation des obligations sociales et environnementales et de celles
relatives aux engagements d'investissements industriels imposées par le
présent contrat en vertu des dispositions légales et règlementaires en
vigueur;

5. la corruption, Le dol ou la violence ou leur tentative dûment constatés.

Article 9:

Conformément aux dispositions de l'article 115 du code forestier, le
concessionnaire est tenu de s'installer sur la superficie concédée et d'y exécuter
ses droits et obligations tels qu'ils découlent du présent contrat, du cahier des
charges et du plan de gestion visé à l'article 10 ci-dessous.

En particulier, il doit:

LE
à

3.

matérialiser Les limites de la concession et de l'assiette annuelle de coupe ;
respecter les règles relatives à l'exploitation du bois, notamment les limites
des assiettes annuelles de coupe et Le diamètre minimum par essence;
mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y compris les mesures convenues
dans le plan de relance dans le cas d'une conversion ou dans la proposition
technique dans le cas de l'adjudication selon les termes du cahier des
charges;

réaliser Les infrastructures socio-économiques et des services sociaux au
profit des communautés locales et/ou peuples autochtones riverains
contenues dans Le plan de relance dans le cadre d'une conversion ou dans la
proposition technique dans le cas d’une adjudication et définies dans le
cahier des charges;

réaliser Les investissements, y compris l'acquisition des équipements prévus,
la remise en état ou la modernisation de l'outil de transformation, ainsi que
le recrutement du personnel nécessaire et autres activités prévues dans La
proposition du plan de relance, dans le cas d'une concession où dans La
proposition technique dans Le cas d’une adjudication, et écrits dans le cahier
des charges;

payer la redevance de superficie forestière et toutes autres taxes et
redevances en vigueur liées à l'exploitation de la concession, dans les dél
prescrits par La réglementation fiscale.
Article 10:

Le concessionnaire s'engage à préparer et à soumettre pour approbation à
l'administration chargée des forêts, dans une période maximum de quatre ans, le
plan d'aménagement conformément à la législation et à la réglementation en
vigueur. Ce plan doit comprendre l'ensemble des obligations du concessionnaire en
vue d'assurer une gestion durable de la forêt concédée. Approuvé par
l'administration, il devient partie intégrante du présent contrat.

Dans l'intervalle qui sépare La signature du présent contrat de l'approbation du
plan, le concessionnaire exploite La forêt concédée en conformité avec un plan de
gestion.

Le plan de gestion doit être soumis par le concessionnaire à l'administration
chargée des forêts et approuvé en même temps que le contrat de concession. Ce
plan de gestion constitue l'ensemble des engagements du concessionnaire pour
l'exploitation de la forêt concédée avant l'approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans Le plan de relance en
cas, de conversion ou dans les propositions techniques en cas d’adjudication. Le
plan de gestion indique:

1. les quatre premières assiettes annuelles de coupe ;

2. le calendrier et Les modalités de consultation avec les communautés locales
et/ou peuples autochtones sur le contenu et les modalités de réalisation du
plan socio-économique y compris les infrastructures en leur faveur pour la
durée de la concession ;

3. la description des activités de protection de l'environnement et de La
conservation de la biodiversité et notamment les mesures de réduction,
d'atténuation et de compensation de tout impact négatif des activités du
concessionnaire sur l'environnement ;

4, la mise en place pendant les quatre premières années d'exploitation, des
investissements industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans le cahier des
charges annexé au présent contrat.

Si, à l'expiration de La période de quatre ans, Les circonstances ne permettent pas
au concessionnaire de présenter Le plan d'aménagement, il peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de
délai, lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d'aménagement de la concession
ne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochtones riverains et à une
consultation régulière avec eux sur les questions intéressant La concession et Leurs
droits. L'administration peut assister aux séances de consultations.

Article 11:
Le concessionnaire est tenu de respecter La législation en vigueur en matière de
protection de l'environnement et de conservation de la diversité biologique.

IL contribue, en particulier sur toute l'étendue de sa concession, à La lutte contre
les feux de brousse, le braconnage et l'exploitation illégale du bois.

IL s'assure que les activités de La concession ne provoquent ni ne favorisent des
actes de braconnage ou de dégradation de l'environnement. A cette fin, le
concessionnaire définit et met en œuvre sur le territoire de la concession des
mesures appropriées de contrôle pour :

1. interdire le transport des armes à feu et des armes de chasse dans les
véhicules de l'entreprise;

2. fermer Les routes et chemins d'accès aux aires d'exploitation;

3. interdire l'accès des véhicules étrangers, sauf sur les voies d'intérêt public;

4. interdire les activités de braconnage notamment pour les employés et leurs
familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers;

5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu’elles découlent du plan de relance dans le cas d'une conversion ou
des propositions techniques dans le cas d'une adjudication;

6. minimiser, réduire ou compenser tant à l'intérieur de la concession que
dans ses environs immédiats, tout impact négatif sur l'environnement, des
travaux de réalisation d'infrastructures.

Article 12:

Le concessionnaire est tenu de respecter la mise en réserve de certaines essences
et toutes restrictions édictées par l'administration chargée des forêts dans le but
de protéger la diversité biologique. Cette mise en réserve se fait sur base de
l'inventaire des ressources forestières ou en cours d'exploitation.

La liste des essences forestières dont l'exploitation est interdite est reprise dans
les clauses particulières du cahier des charges en annexe.

Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de la
concession, des blocs quinquennaux et des assiettes annuelles de coupe
formément à la réglementation en vigueur, Aucune exploitation ne peut êt,

ntamée avant la matérialisation des limites de l'assiette annuelle de cou;
Article 14:

Pendant la période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assiette annuelle de coupe qui 1/25° ne saurait
être supérieure de la superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée Le 31 décembre de
l'année à laquelle elle s'applique, Le concessionnaire est autorisé à y prélever
toutes les essences forestières et de diamètres autorisés par l'arrêté relatif à
l'exploitation forestière et Le plan d'aménagement.

Les diamètres minimaux de coupe prévus par le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d'arbres semenciers pour La
régénération de chaque essence.

En outre, dès qu’il y a un risque d'altération importante de la couverture végétale
ou d'altération du sol, le plan d'aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe.

Article 15:

Le diamètre minimum d'aménagement est fixé sur base de l'inventaire et des
calculs de régénération par essence et par concession en tenant compte des
besoins de régénération de chaque essence, Le diamètre minimum
d'aménagement est Le diamètre à partir duquel Le plan d'aménagement prévoit Le
prélèvement des essences forestières définies dans le cycle de coupe où rotation,

En aucun cas, le diamètre minimum d'aménagement ne peut être inférieur au
diamètre minimum d'exploitation. Le diamètre minimum d'exploitation est le
diamètre au-dessous du- quel l'exploitation d'une essence forestière est interdite.

Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnaire applique le diamètre minimum fixé par l'administration centrale
chargée des forêts.

Article 16:
Le concessionnaire est tenu de procéder au marquage des bois qu'il coupe
conformément à la réglementation en matière d'exploitation forestière,

Article 17:

Le concessionnaire s'engage à réaliser des infrastructures socio-économiques et à

fournir des services sociaux au profit des communautés locales et/ou peuples
utochtones tels qu'ils sont définis dans le cahier des charges.
Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte les communautés locales et/ou peuples autochtones riverains sur Le plan
socio-économique et les infrastructures qui feront l'objet du cahier des charges
définitif qui sera annexé au plan d'aménagement.

Celui-ci couvrira les cinq années qui suivent l'approbation du plan d'aménagement
et sera actualisé tous Les cinq ans.

Nonobstant l'alinéa 2 ci-dessus, le concessionnaire s'engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris les infrastructures
socio-économiques et services sociaux, pour La période du plan d'aménagement.

Article 18 :
Le concessionnaire n’est pas concerné par l'exécution des dispositions de l'article
82 du code forestier relatives à La garantie bancaire.

Article 19:

Le concessionnaire est tenu au paiement régulier et dans Les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d'aucune
exonération.

Article 20:

Le concessionnaire souscrit une police d'assurance contre les conséquences
pécuniaires de la responsabilité civile pouvant lui incomber du fait de
l'exploitation de sa concession, notamment contre les risques de vol et
d'incendie des installations concédées.

A défaut d'être couverts par une clause expresse de la police d'assurance
étendant le bénéfice aux sous-traitants de la forêt concédée, ceux-ci doivent
justifier d'une assurance particulière.

Article 21:
Le concessionnaire peut, après en avoir informé par écrit l'autorité
oncédante, sous traiter tout ou partie de certains travaux, notamment:
1. l'élaboration du plan d'aménagement de la concession ;
2. la récolte du bois ;
3. la construction et l'entretien du réseau d'évacuation des produits
(| forestiers ainsi que des parcs à grumes ; :
\

k 8

\
4. la construction et l'entretien des infrastructures socio-économiques au
profit des communautés locales ;

5. le transport des produits forestiers;

6. toute autre activité relative à l'exploitation forestière.

Toutefois, le concessionnaire demeure responsable tant envers l'autorité
concédante en ce qui concerne le respect des obligations légales,
réglementaires ou contractuelles qu'à l'égard des tiers pour ce qui concerne
les dom- mages éventuels,

Article 22:
Le concessionnaire a la faculté de renoncer au bénéfice de la concession avant
l'expiration du contrat de concession forestière.

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement
intégral des taxes et redevances forestières échues.

Article 23:

En cas de non respect par le concessionnaire de l’une des quelconques clauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d'un délai ne dépassant pas trois mois, l'autorité concédante prescrit
toutes mesures conservatoires destinées à assurer le respect des dispositions
du présent contrat et du cahier des charges. Le contrat est résilié notamment
dans l'un des cas ci-après:

1. le non payement des taxes et redevances liées à l'exploitation de la
concession, après expiration des délais légaux de mise en demeure

2. le défaut d'élaboration et d'approbation du plan d'aménagement de

la concession dans les délais légaux conformément à l'article 10 ci-

dessus;

l'exploitation du bois d'œuvre en dehors du périmètre autorisé;

4. la commission de tout acte ou tentative d'acte de corruption, de dol
ou de violence dûment constaté;

5. La violation répétée, après mise en demeure conformément au point
1, d'obligations sociales et environnementales découlant du présent
contrat et du cahier des charges.

ww

L'état de cessation de paiement du concessionnaire constitue une cause de
déchéance et entraîne la résiliation du présent contrat,

Article 24:

Les infractions mentionnées à l'alinéa 2 de l'article 23 ci-dessus, sont

constatées par Les inspecteurs forestiers, les fonctionnaires assermentés et les
ütres officiers de police judiciaire dans leur ressort respectif conformément
ux dispositions des articles 127 et suivants du Code forestier.
L'alinéa ci-dessus, s'applique aussi à la violation des obligations du présent
contrat et du cahier des charges.

Article 25:
L'autorité concédante constate la déchéance et procède à La résiliation du
contrat de concession par voie d'arrêté. Elle notifie cet arrêté au
concessionnaire par lettre recommandée ou au porteur avec accusé de
réception.

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne.

Article 26:

En cas de résiliation du contrat de concession ou de déchéance, le
concessionnaire dispose des recours légaux devant les juridictions
compétentes.

Article 27:

Nonobstant les dispositions de l'article 8 ci-dessus, Le présent contrat prend fin
le 23/10/2036. Le concessionnaire peut solliciter le renouvellement du contrat
un an avant la date de son expiration. La décision de refus de renouvellement
peut faire l'objet de recours devant les juridictions compétentes.

Article 28:
A La fin de la concession, Le concessionnaire établit Les inventaires et procède
aux opérations de liquidation conformément à La législation en vigueur.

Article 29:

A la fin de la concession, un bilan de clôture des comptes est dressé par le
concessionnaire dans un délai maximum de six mois à compter de la date
d'expiration du présent contrat de concession,

Le concessionnaire recouvre les créances dues, règle Les dettes, dresse le solde
de ces opérations et clôture tous les comptes financiers.

Article 30:
Tout différend relatif à l'interprétation ou l'exécution du présent contrat de
concession et du cahier des charges sera réglé à l'amiable.

En cas d'échec, le Litige sera soumis aux juridictions compétentes à moins que

$ parties conviennent de recourir à l'arbitrage prévu par les articles 159 à
74 du Code de procédure civile.

10
Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié
dans les localités riveraines de la concession.

Les frais de publication au Journal Officiel du présent contrat, y compris Le
cahier des charges, sont à charge du concessionnaire,

Article 32:
Le présent contrat de concession forestière entre en vigueur pour le
concessionnaire, à la date de sa signature.

Fait à Kinshasa en double exemplaire, Le 191 Lil IÙ

Pour le congéssionnaire Pour la République

José E.B. ENDUNDO

Admihfistrateur Directeur Ministre de l'Environn

Général Conservation de La Natur Tourisme
AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 040/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée + l'autorité
concédante » ;

Et d'autre part,

La société d'exploitation forestière SIFORCO, immatriculée au registre de
commerce sous le numéro 5016-Kinshasa, représentée par Monsieur Dieter HAAG,
Administrateur Directeur Général, ayant son siège au Quartier Mota Mbumbwa,
Kinshasa/Maluku, en République Démocratique du Congo, ci-après dénommée
« le concessionnaire » ;

Article 1°:

L'alinéa 2 de l'article 7 du contrat n°040 du 24/10/ 2011 est modifié comme
suit :

- Le tracé de toute route ou de toute voie d'accès ou d'évacuation en dehors du »
« territoire de la concession doit être soumis à une consultation avec les -
- communautés locales et/ou peuples autochtones riverains durant La préparation »
« du plan d'aménagement ».

Article 2 :

L'alinéa 2 de l’article 14 du contrat n°040 susmentionné est supprimé et remplacé
par Les dispositions ci-après :

« Une assiette de coupe n'est ouverte à l'exploitation qu’une seule fois pendant +

«la durée de la rotation, L'exploitation peut cependant se poursuivre pour le »

« compte de l'année qui suit immédiatement. Le concessionnaire est autorisé à y »

« prélever toutes Les essences forestières et de diamètres autorisés par l'arrêté »
relatif à l'exploitation forestière et du plan d'aménagement ».

« Dans tous les cas, une assiette annuelle de coupe est définitivement fermi

- deux ans après sa date d'ouverture ».
Article 3 :
ILest inséré un article 19bis au contrat n°040 susmentionné libellé comme suit :

+ Eu égard au régime transitoire applicable à La présente concession issue de la »
« conversion d'un ancien titre forestier en vertu des articles 155 de La loi
« n°011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du »
« décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion des »
« anciens titres forestiers et 1 de l'arrêté interministériel n° 010 du 17 mars 2004 »
« portant mesures économiques pour le développement de La ‘filière bois’ et de la »
- gestion durable des forêts, ainsi qu'à l'obligation faite au concessionnaire »
« d'élaborer un plan d'aménagement, le taux de la redevance de superficie »
« payable » pendant la durée du présent contrat reste celui fixé par l’article 1 de »
« l'arrêté interministériel n° 10 susmentionné ».

Fajt à Kinshasa en double exemplaire, Le 13/12/2011

Pour le concgssionn, Pour la République

G José E.B. ENDUNDO

ecteur Général Ministre de l'Environnemen
Conservation de la N

Adminigtrateur
et
Annexe 4

Carte administrative des Territoires sur la CF 40/11

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

LEO YUMEN

République Démocratique du Congo

Carte administrative du bloc K3 de SIFORCO

170€

FORET
: RESSOURCES
MANAGEMENT

° Village Territoire
— Réseau routier Er Inongo
E_] CF 40/11 - Bolobo = Mushie

| Yumbi

Fond de carte : image ortho rectifiée Landsat 7 ETM+ du 08 fevrier 2003
(P181R62), image ortho rectifiée Landsat 7 ETM+ du 18 fevrier 2001 (P181R61)

Système de coordonnées : Universal Transverse Mercator, datum WGS84,
zone 34 Nord.
Limites administratives indicatives, leur tracé n'a pas de valeur juridique

FRM, juin 2012

Annexe 5

Carte de pré-stratification de la GA 18/00

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

Ztpublique Démocratique di Congo EE roRET
Bloc Bolobo K3 - Garantie d'Approvisionnement 018/00 « r RESSOURCES

: MA)

Stratification pour la détermination des surfaces forestières utiles

| 1 imite de la Garantie
d'Approvisionnement

Types d'occupation du sol

C1 forêt utile

M zone marécageuse
MM savane

zone anthropisée
Réseau hydrographi

permanent
temporaire

Sounces :Iages Landeut 7 ETM+ 181-61 du 18,02/200 1 «t 181.62 du 08/02/2003 FR SIFORCO, Ms 2009

Annexe 6

Protocole d'accord signé en 2011 avec le Groupement Batende sur le secteur de
Mongana et Procès-Verbaux des réunions de 2011

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement,

Conservation de la Nature et Tourisme siÿorco|

Société Industrielle
et Forestière du Congo

CLAUSE SOCIALE

SSA BOLOBO MUSHIE

GA 018/00 (Bloc K3)

Groupement Batende

ANNEXES DU PLAN DE GESTION

Juillet 2001 COUVRANT LA PERIODE DE PREPARATION

DU PLAN D'AMENAGEMENT (4 ans)
POUR LA SSA Bolobo-Mushie

Page 1

T Entité administrative et coutumière

Soctere INDUSTRIELLE

SIF/ORCO | MR...

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION. FORESTIERE

Entre :
1. La(les)  communauté(s)  locale(s)  etou le peuple autochtone,  TIENE

dont la(les) liste(s) des composantes est (sont) reprise(s) en Annexe 1 ;

Situé(e)(s) dans :
Le Groupement BATENDE
le Secteur de MONGAMA.
le Territoire de  YUMBE...
le District de PLATEAUX
la Province de  BANDUNDU.
en République Démocratique du Congo, représenté(e)(s) par :
Mr(s) / Mme(s) / Mlle(s)

- MBIÈME NDELA, CHEF DE GROUPEMENT

- MBENGE OKUSA, CHEF DE TERRE NGO

- NKAMA LUC, CHEF DE TERRE KITABA... n

- NKUMINGO FRANCOIS, CHEF DE TERRE MADIA........................,........,
- BOKOTE MABANKOLE, CHEF DE TERRE KIBILI...........................,

- MWANIA LIBATA MUFULU, CHEF DE TERRE BIKAKA II.

- LEBATA MBAKA HENOC, CHEF DE TERRE BIKAKA |.

- NKELE NGWE, CHEF DE TERRE KINGWE

- LOKWA SEKIWA, SECRETAIRE CLS

- BOMPETI ALPHONSE, PRESIDENT CLG
MOWENL ESEKX

et ci-après dénommé(e)(s) «la(les) communauté(s) locale(s) » et/ou «le peuple
. autochtone », d'une part ;
Et
2. la Société d'Exploitation Forestière SIFORCO (Société Forestière Industrielle du
“,- Congo) immatriculé(e) au registre de commerce sous le numéro Kinshasa 5016, ayant

son siège à Maluku BP 8434 KIN 1, quartier Mota Mbumbwa, commune de Maluku, ville /;

; de Kinshasa, en République Démocratique du Congo et représenté(e) par Mr Dietel
HAAG Administrateur Directeur Générale de la Siforco

\ . \
D et ci-après dénommé(e) « le concessionnaire forestier », d'autre part ; L

Etant préalablement entendu que :
K "la Société d'exploitation forestière est titulaire du titre forestier N°018/00 du 09/11/2000

jugé convertible en 7] rat de concession forestière, comme notifié par lettre &
ü

Sociere INbusrateuLe Entité administrative et coutumière
SIF/ORCO | SR is

N°4844/CAB/MIN/ECN-T/15/JEB/2008 du 06 Octobre 2008 (Annexe 2) et couvrant une
superficie de 160 000 hectares ;

" la(les) communauté(s) locale(s) et/ou le peuple autochtone est (sont) riverain(e)(s)
de la concession forestière concernée ;

“ Les forêts concédées sont situées à GROUPEMENT BATENDE et ont comme limites
issues de la GA :

Nord : par la route d'intérêt général, en partant du village Nkolo au bord du fleuve Congo,
passant par les villages : Ngenia, Kembeke, Ngania, Lonia jusqu'à Epokwankoso ;

Sud: par la route d'intérêt général en partant de la localité Busina jusqu'au village
Ikulumaka, suivre la rivière Leboma jusqu'à son croisement avec le sentier Malebo, suivre le
chantier jusqu'à son croisement avec la rivière Lobini.

A PEst : par la route d'intérêt général, en partant du village Epokwankoso jusqu'au village
Lobini jusqu'à son croisement avec la rivière Lekuru.

A l'Ouest : par la rivière Pansola, en partant de sa jonction avec le fleuve Congo, au village
Nkolo jusqu'à la source de l’une des branches de la rivière Letoko. Suivre ensuite la rivière
jusqu'à son croisement avec la route d'intérêt général, prendre la route jusqu'à la rivière
Gampoko en passant par les villages Ekanykale 1, Madya et Ndele. Suivre enfin la rivière
Gampoko jusqu’ à la source ay village Busine.

" La susdite forêt fait partie de celles sur lesquelles la(les) communauté(s) locale(s) et/ou
le peuple autochtone jouissent de droits coutumiers ainsi qu’en atteste la carte en
Annexe 3 établie à la suite d'un zonage participatif ;

“ _les limites de la partie de la concession forestière concernée par le présent contrat (cf.
article 2 ci-dessous) ont été fixées de commun accord entre parties, particulièrement
par rapport au(x) terroir(s) de la (des) communauté(s) locale(s) et/ou du peuple
autochtone et sont consignées dans le plan de gestion, et dans le plan d'aménagement
de la concession au moment de son approbation ;

* Mr_ANTOINE ZOATOMBINA, Administrateur de Territoire, assiste à la signature du
présent accord en qualité de témoin et garant de la bonne application du présent contrat.

né. IL EST CONVENU CE QUI SUIT :

f Chapitre 1°’ : Des dispositions générales b

<
fl
# Article 1°:

Le présent accord constitue la clause sociale du cahier des charges du contrat
concession forestière.

Ÿ

V4 Il a pour objet principal, conformément à l'article 13 de l'annexe 2 de l'arrêté n°
à 28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent, d'organiser la mise \
en œuvre des engagements du concessionnaire forestier relatifs à la réalisation des |

P*
‘

Entité administrative et coutumière

SocIETE INDUSTRIELLE

StF/ORCO | rene

infrastructures socio-économiques et services sociaux au profit de la (des) communauté(s)
locale(s) et/ou du peuple autochtone.

I! vise aussi à régler les rapports entre les parties en ce qui concerne la gestion de la
concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du
plan de gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et
des activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux quatre premières assiettes
annuelles de coupe, conformément à l’article 1 de l’annexe1 de l'arrêté n° 28/CAB/MIN/ECN-
T/27/JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé,
cet accord couvre alors une période de cinq années, comme l'indique l’article 17 de l'annexe
1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un nouveau bloc de
cinq assiettes annuelles de coupes.

Article 3 :
Les parties peuvent de commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord.

Chapitre 2 : Obligations des parties
Section 1ère : Obligations du concessionnaire forestier

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89, Alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur la construction,
l'aménagement des routes ; la réfection, l'équipement des installations hospitalières et
scolaires ; les faciliter en matière de transport des personnes et des biens. La liste des
infrastructures et des services sociaux financés par le Fonds de Développement résulte de
différentes réunions de concertation entre les deux parties (Annexe 4).

Dans ce cadre, le concessionnaire forestier s'engage à financier à travers le Fonds
de Développement (cf. article 11), au profit de la (des) communauté(s) locale(s) et/ou du
peuple autochtone, la réalisation des infrastructures socio-économiques financées par le
fond de développement :

- Construction, aménagement des routes :
L'estimation des couts de réfection/construction des routes et le type d’engins(}
LA affectés à ces travaux, sont détaillés en Annexe 5 de la clause sociale.
Le cout de construction d'une route non latéritée est calculé à 10 000 USD par Km

Entité administrative et coutumière

SocreTE INDUSTRIELLE

SrF/ORCO | fier

La carte provisoire en Annexe 8 intitulée « Surface forestière des entités
administratives et coutumières du secteur .............................. » reprend le
tronçon de route décidé ci-dessus.

Le coût estimatif des travaux : Nombre de km * coût du km

- Construction ou Réfection des routes, équipement des installations
hospitalières et scolaires :

Localisation Type de! Surface Cout Nombre Cout total
prévue bâtiment au sol unitaire (en USD)
(USD)
Ecole 180 m? 50 958
Ecole 200 m° 53 917
NGO et NGANIA | Ecole 250 m° 60 000 2! 120.000 US
Poste de santé | 100 m° 18 875
ILEBO MANGALA | Centre de santé | 200 m? 37 750 1 37.750 US

Il est à noter que les couts estimés et présentés ici peuvent être soumis à un ajustement.
(augmentation des prix des matériaux sur le marché national ou international).

- Autres : Matériels (de construction, agricole, par la couture, capture d’eau le

CONSTRUCTION D'UN PONT SUR LA RIVIERE LETOKO POUR UN MONTANT
DE 7.651 SUS.

Pour les groupements dont l'exploitation n'a pas encore commencée, l'avance
10% peut permettre de financer le matériel souhaité ci-dessus.

- Facilités en matière de transport des personnes et des biens :

©

Socrere INousrRreuLe Entité administrative et coutumière
Fo RI
SIF/ORCO | Free

Article 5 :
Comme indiqué à l'article 3 de l'annexe 2 de l'arrêté n° 28/CAB/MIN/ECN-

T/27/JEB/08 précité, sont apportées en annexes ci-jointes des informations plus détaillées se
rapportant aux engagements prévus à l’article 4 du présent accord et concernant :
1) les plans et spécifications des infrastructures (plans des infrastructures en Annexe 6);
2) leur localisation et la désignation des bénéficiaires (Carte en Annexe 8);
3) les coûts estimatifs s’y rapportant (Devis en Annexe 5 et Annexe 6);
4) le chronogramme prévisionnel de réalisation des infrastructures et de fourniture
des services sera annexé à la suite des négociations ;

Les spécifications des réalisations prévues ont été fixées de commun accord entre les
représentants de la (des) communauté(s) locale(s) et/ou du peuple autochtone et les
représentants de l’entreprise d'exploitation forestière.

Concernant le choix du Maitre d'ouvrage des travaux, la désignation se fera après une
analyse technique, financière et de faisabilité, des offres, par toutes les parties et par
décision consensuelle.

En ce qui concerne les travaux de construction et d'aménagement des routes et pistes, il est
noté de manière indicative pour chaque tronçon concerné :

- le plan du tracé et le kilométrage qui lui correspond (voir en Annexe 8);

- la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;

- les ouvrages d'art à installer (ponts, radiers,.….) ;

- les engins et le matériel à mobiliser pour la réalisation  (bulldozer, chargeuse,
niveleuse, camion benne, etc.) ;

- les temps d'utilisation à prévoir pour chaque engin et matériel ;

- les coûts d'utilisation correspondants par unité de temps.

Il est à noter, que les réalisations débuteront lors du démarrage l'exploitation et suivront le
rythme de la production.

Article 6 :
Les coûts d'entretien et de maintenance des infrastructures sont à considérer
spécialement dans la mesure où ils vont devoir s'appliquer bien au-delà de la période

s d'exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles sont prélevées les

assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant :

- affectation, chaque année et quelle que soit la zone exploitée, de 10% du total d
ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l'ensemble de la concession; un rogramme
prévisionnel chiffré d'entretien et de maintenance, sur les 4 ou 5 années à venir, des

Æ infrastructures socio-économiques déjà réalisées au bénéfice de l'ensemble des

Ke RC4 >

ressources forestières et calculées les ristournes, destinées à financer la réalisation des 7
infrastructures socio-économiques au bénéfice de la (des) communauté(s) locale(s) et/ou du
… peuple autochtone ayant(s) droit.
a)
La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est

Socrere InpusrrreuLe

SIF/ORCO | Sn

Entité administrative et coutumière

communautés locales et/ou peuples autochtones riverains ayants droit sur la
Concession forestière sera établi avec le comité local de gestion.

Sont donnés ci-après à titre i
réalisées :

ndicatif des coûts d'entretien des infrastructures

-_ Couts d'entretien des routes par embauche d'un ou plusieurs cantonniers pour les

travaux d'entretien avec l'achat di
de 500 USD par Km et par an;

o  Couts d'entretien mécanisé des
fois par an;

o  Couts d'entretien d'un bâtiment

bâtiment/an.

Cependant le choix des mécanismes
comité local de Gestion.

Si les frais d'entretien dépassent la p
financera pas les frais Supplémentaires.

Article 7 :

e matériel (belles, brouettes, machettes…) = budget
routes = 1500 USD par km avec une rotation de 2
estimé sur la base d'un forfait de 2000 USD par

d’entretien et les décisions sont à la charge du

rovision réalisée pendant l'exploitation, Siforco ne

Certains coûts de fonctionnement des _ installations hospitalières et scolaires,

notamment les rémunérations des e
ressort de l'Etat.

nseignants et des personnels de santé, sont du

Si des retards venaient à être constatés dans le déploiement des personnels
administratifs, le Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de manière

personnes aptes à remplir ces fonctions.

Article 8 :
Concernant les frais de fonction:

ement autres que les rémunérations des personnels

d'éducation et de santé, c'est-à-dire les fournitures scolaires, les produits
pharmaceutiques, etc. le concessionnaire apporte sa contribution en finançant
gratuitement le transport depuis Kinshasa ou une autre ville plus proche.

Article 9 :

d'œuvre de son entreprise au sein de

À compétences égales, le concessionnaire forestier s'engage à recruter la main

la (des) communauté(s) locale(s) et/ou du peuple

autochtone et si présence de poste(s) vacant(s).

Article 10 :
« Conformément à l’article 44 du code forestier, le concessionnaire forestier s'engage à
"respecter l'exercice, par la(les) Communauté(s) locale(s) et/ou le peuple autochtone des 1

droits d'usage traditionnels lui reconnus par la loi notamment :
- le prélèvement de bois de chauffe (non autorisé dans la zone en exploitation) ;
- la récolte des fruits Sauvage et chenilles (non autorisé dans la zone en exploitation) ;
- la récolte des plantes médicinales (non autorisé dans la zone en exploitation) :
- la pratique de la chasse et de la pêche coutumières des espèces non protégées (non

autorisé dans la zone en exploitation)

Le Le concessionnaire forestier s'engage à faire mention des modalités d'exercice des

droits définis à l'article 1èr ci-dessus dan
.. t

Socxere InbusrrreuLE Entité administrative et coutumière
siF/ORCO | Free … .

Article 11 :

Il est institué un fonds dénommé « Fonds de Développement » pour financer la
réalisation des infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses prévues
aux articles 6 et 7.

Le Fonds de Développement est constitué du versement par le concessionnaire
d’une ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé
dans la concession forestière, selon le classement de l'essence concernée, publié dans
le guide opérationnel de la Direction Inventaire et Aménagernent Forestiers. Les
volumes de bois considérés sont portés sur les déclarations trimestrielles de production
de bois d'œuvre.

La détermination des volumes et du montant par essence, en fonction des résultats

d'inventaires de sondage sur la surface forestière appartenant au groupement BATENDE
Secteur MONGAMA est précisée en Annexe 7 de cette clause.

Une catégorie « autres essences » est prévue avec une ristourne de 2 dollars/m”, elle
concerne les essences non exploitées actuellement mais potentiellement utiles dans le futur.

Vu la faible précision d'un inventaire de sondage, ce volume est donné uniquement à titre
indicatif et a pour seul objectif de calculer le 10% de préfinancement et d'établir une
première dimension de la contribution de SIFORCO au Fonds de développement.

Le montant réel affecté au fonds de développement dépend du volume prélevé dans la
concession au fur et à mesure de l'avancement de l'exploitation.

Une carte de la surface forestière du groupement BATENDE du Secteur MONGAMA, faisant
suite à l'identification des droits coutumiers établis selon un zonage participatif, est jointe en
Annexe 8.

Toutefois, pour permettre le démarrage immédiat des travaux, le
concessionnaire forestier s'engage à dégager, à la signature du présent accord, un
préfinancement de 10% du coût total des travaux d'infrastructures  socio-
économiques présentés à l'article 4 ci-dessus, soit le montant de 15.775 $US. Ces 10%
constituent une avance sur les ristournes à verser sur les volumes de bois prélevés dans le
bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles de
coupe et sont remboursables à la fin de la période considérée.

Article 12 :
Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d'un délégué du concessionnaire forestier et d'au moins cinq
représentants élus de la (des) communauté(s) locale(s) et/ou du peuple autochtone.
Sur demande de la (des) communauté(s) locale(s) et/ou du peuple autochtone, le
oncessionnaire forestier accepte qu'un représentant de la société civile fasse partie du CLG
A) en qualité d’observateur.

La prise de décision dans le CLG se fait par consensus de tous les membres.

ee Article 13 :

L Outre un président désigné par les membres de la (des) communauté(s)
locale(s) et/ou du peuple autochtone et travaillant sous la supervision du chef de fa
communauté et/ou du peuple autochtone, le CLG comprend un trésorier, un secrétaire
rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de

©) eric

Socrere Inbusrrueute Entité administrative et coutumière
SIF 6 RCO | rose
RE ss eee eeseneseee rene

Le PV d'installation du CLG est annexé au présent contrat, reprenant la liste des noms des
membres. (Annexe 9 Membres à identifier dans le formulaire Siforco pour le CLG et le CLS).

Le Comité local de Gestion ne pourra siéger qu'en présence de tous les membres. En cas
d'empêchement majeur d'un des membres, un suppléant pourra être désigné.

Le CLG se réunit en session ordinaire tous les 3 mois sur convocation de son Président.

Article 14 :

Le Fonds de Développement est consigné auprès du concessionnaire forestier ou
d'un tiers défini d’un commun accord par les parties, si d'autres facilités bancaires ne
sont pas disponibles.

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières au
CLG, selon des modalités fixées de commun accord par les parties.

Notamment, les ressources financières sont gérées par le CLG. Le décaissement des fonds
se fait après apposition des signatures du président du CLG, du Trésorier, du délégué du
concessionnaire forestier et de la Direction de Siforco.

A l'issue des négociations, il en résulte que le groupement BATENDE approuve et souhaite
que le fonds de développement soit consigné auprès du concessionnaire forestier
SIFORCO.

OU, si, il souhaite faire appel à un Tiers ;

Les Tiers recevant le fonds de développement doivent présenter des garanties et des
facilités bancaires (la Rawbank, Biac, BCDC à Kinshasa seulement) pour le bon
déroulement des réalisations.
à
Section 2 : Obligations de la (des) communauté(s) locale(s) et/ou du peuple
autochtone

Article 15 :
La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à concourir à

la gestion durable de la concession forestière et à contribuer à la pleine et libre jouissance
par le concessionnaire de ses droits.

Article 16 :

la lutte contre le braconnage et l'exploitation illégale dans la concession forestière et à ‘
sensibiliser ses (leurs) membres à cette fin.
Article 17 : /
La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à collaborer
avec le concessionnaire forestier pour maîtriser tout incendie survenu à l'intérieur de la forêt
NN

concédée ou dans une aire herbeuse attenante à la susdite forêt.

prendre toute disposition appropriée pour que ses membres contribuent à la protection
du personnel et du patrimoine d'exploitation du concessionnaire forestier.

è HE
Sp Ne

Article 18 :
La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à
/
&
2
Socuere ENusrRrELLE Entité administrative et coutumière
F
ORCO | Sono . ue

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation
perpétrés par un ou plusieurs membres de la (des) communauté(s) locale(s) et/ou du peuple
autochtone, entraîne réparation. Les dégats seront débités sur le fonds de développement
de la ou des communauté(s) responsables.

Article 19 :

La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à collaborer
avec le concessionnaire forestier pour que les voies établies par ce dernier pour l'évacuation
de son bois ne soient pas utilisées par d’autres exploitants, sauf exercice d’un droit lié à une
servitude légale ou conventionnelle.

De même, la communauté locale et/ou le peuple autochtone s’abstiennent de
favoriser l'accès à des fins illégales des susdites voies aux communautés et/ou peuples
autochtones non riverains de la concession forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 :
Aux fins d'assurer le suivi et l'évaluation de l'exécution des engagements pris en
vertu du présent contrat, il est institué un Comité Local de Suivi (CLS).

Article 21 :

Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé
d'un délégué du concessionnaire forestier et d'au moins trois représentants élus de la
(des) communauté(s) locale(s) etfou du peuple autochtone en dehors des membres du
CLG.

Les parties acceptent que l'ONG C.D.C COMITE DE DEVELOPPEMENT
COMMUNAUTAIRE, représentée par Mr / Mme / Mile YVES MOWENI siège en qualité de
membre effectif du CLS.

Le PV d'installation du CLS est annexé au présent contrat, reprenant la liste des noms des
membres. (Annexe 9 Membres à identifier dans le formulaire Siforco pour le CLG et le CLS).

Article 22 :
Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce qui
concerne la réalisation des infrastructures socio-économiques et le calendrier y afférent.
Il peut, en cas de besoin, entendre le président ou tout autre membre du CLG.
Il peut également faire appel à une expertise qualifiée pour l’éclairer sur toute question
#. inscrite à l'ordre du jour de sa réunion.

Article 23 :
7 Le CLS se réunit en session ordinaire tous les trois mois sur convocation de
4 rncminigrateer de Territoire.

ut aussi, à tout moment et selon le besoin, tenir une session
sur convocation de l’Administrateur de Territoire, à l'initiative de l'une des /
parties au présent contrat. ) 1 à

Ses décisions sont prises par consensus et sont consignées dans un procès-verbal signé
par tous les membres présents. É

.
\s
Des

l'administration centrale des forêts pour son annexion au contrat de concession forestière.

stF/ORCO

Article 24 :

Entité administrative et coutumière

SOCIETE INDUSTRIELLE
Er FORESTIERE
Du ConGo

Il est versé aux membres du CLG et du CLS représentants de la communauté locale et/ou
du peuple autochtone un jeton de présence dont le taux est fixé de commun accord entre les

parties à 20 US $US par séance de travail.
Le calendrier d'intervention des membres du CLG et du CLS sera validé au préalable par
chacun des comités respectifs, avec le souci de ne pas dépasser annuellement la limite fixée

ci-après.

Les frais d'organisation des réunions des deux comités inclus les jetons de présence
sont prélevés sur le Fonds de Développement.

Il a été conclu d'un commun accord, que les frais des deux comités, sont évalués à 10% du
fonds de développement dont la répartition est la suivante : 6 % pour le CLG et 4 % pour le

CLS.

Toutefois, la somme totale des frais, couvrant les dépenses prévues aux alinéas ci-dessus,
peut-être majorée mais ne peut excéder 10% du financement total des travaux de réalisation
des infrastructures concernées par le présent accord.

Le montant sera précisé dans la planification budgétaire de la communauté locale du
Groupement BATENDE du secteur MONGAMA,

Article 25 :

Chapitre 4 : Clauses diverses

Section 1 : Règlement des différends

Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord
est, si possible, réglé à l'amiable entre les parties.

A défaut d'un arrangement, les parties s'engagent à soumettre le litige à la
commission de règlement des différends forestiers organisée par l'arrêté ministériel n°
103/CAB/MIN/ECN-T/JEB/09 du 16 juin 2009.

Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal
compétent de droit commun.

Article 26 :

Pour l'exécution du présent contrat, la(les) communauté(s) locale(s) et/ou le peuple
autochtone ont le droit de se faire assister par une personne physique ou une ONG de leur

choix.

Section 2 : Dispositions finales

Article 27 :

Le présent accord, qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat, remplace et annule tout autre accord qui aurait existé entre les parties au présent |

accord.

Article 28 :

Le présent accord est établi en cinq (5) exemplaires originaux et remis à ghacune d

parties, à l’Administrateur de Territoire, à l'administration forestière provinciale et à

Socrere INDUSTRIELLE
ET FORESTIERE
pu Conco

S1F/ORCO

Entité administrative et coutumière

Fait à YUMBI, le 18 Aout 2011

Pour le concessionnaire forestier

Nom

DIETER HAAG

Emmanuel ZOLA
MVIBUDULU

Titre

ADG

DIREX

re

Pour la(les) communauté(s) locale(s) et/ou le peuple autochtone

Nom Titre Signature
MBIEME  NDELE CHEF DE GR BATENDE TEE
MBENGE  CKUSA CHEF DE TERRE NGO bhtsu
NKAMA LUC CHEF DE TERRE KITABA 4
BOKOTE  MABANKOLE | CHEF DE TERRE KIBILI D
MWANIA _LIBATA MUFULU | CHEF DE TERRE BIKAKAII

LEBATA MBAKA ENOC

CHEF DE TERRE BIKAKA |

NKELE NGWE

CHEF DE TERRE KINGWE

NKUMINGO FRANCOIS

CHEF DE TERRE MADIA

BOMPEF MOWEN!

PRESIDENT CLG

LOKWA  SEKIWA

SECRETAIRE CLS

T Entité administrative et coutumière

Socxere INDUSTRIELLE

SIF/ORCO | ie...

Pour l'administration forestière

Nom Titre signature

J.B. BATELAMA SUPERVISEUR ENV/YUMBI

Pour la société civile

Nom Titre Tampon et signature

BANGO  JULES PRESIDENT Fe

NKOKO JEAN VICE PRESIDENT LI] b.

Pour le Secteur MONGAMA : LOFAFER4+ A oérthee Agpol Leerber

AS

Pour le District des Plateaux
ILUNGA NSELE

— <<. À

L'Administrateur du Térritoir

Nom Titre Tampon et signa

ANTOINE ZOATOMBINA AT.

le
Sociere INvusrRreLL Le
s1F/GRCO Er FORESTIERE

Entité administrative et coutumière

LES AUTRES MEMBRES DES COMITES LOCAUX DE GESTION ET DE SUIVI

ANGARANGE MPEN qosept CLE 2e
2 NEVIABRLI -TACEUS

CRC
3, BofRKA-NoNGe. EC CtG PP
G NKUMBIEMNE-NKesy

 AKELE ŒAMEA pit

cia e

JNrumantote keékvlie CLG R
Joke Kw Ska CLS UE

a) Hu naba- uBALNE GA
7 Hkoko Lino ANTONE Css

Co MOWENr-EÉAKA CS 4
A RAR IACA - Jèe ce e

ENGan sa péabo ta E£

— Entité administrative et coutumière

Soctere INbusrRzELLE

SIF/ORCO | MR ie

Listes des Annexes :

Annexe 1 : Composantes de la (des) communauté(s) locale(s) concernée(s) par ce Cahier des
Charges provisoire

Annexe 2: Arrêté ministériel de notification de convertibilité n° N°4859/CAB/MIN/ECN-
T/15/JEB/2008 du 06 Octobre 2008

Annexe 3: Carte des territoires coutumiers de la (des) communauté(s) locale(s) (signée par
toutes les parties prenantes)

Annexe 4 : Compte rendu des réunions et courriers échangés dans le cadre de la négociation
de l'accord portant clause sociale

Annexe 5 : Devis pour la construction des routes,
Annexe 6 : Plan et devis pour la construction des écoles et Dispensaires
Annexe 7 : Détermination des volumes par essence et des ristournes associées.

Annexe 8: Surface forestière des entités administratives et coutumières du secteur
1

Annexe 9 : PV d'installation des membres des Comités Locaux de Gestion et de Suivi

Membres à identifier dans le formulaire Siforco pour le CLG et le CLS

Annexe10 supp à intégrer : Budget prévisionnel du Fonds de Développement et
Chronogramme prévisionnel de réalisation des infrastructures

14
Socrere INDusrRteLLE

SIF/ORCO | ie

TERRITOIRE DE YUMBI / Gpt BATENDE
Cubage:

Fond de developpement calculé ($) 206 752

Investissements sociaux:
1 Grande Ecole à NGO 60.000
1 grande Ecole à NGANIA 60.000

1 Centre de santé à ILEBO MANGALA 37.750
Montant total des investissements sociaux 157 750
Avance sur les investissements = % des DRE) 15 775
Coût d'entretien des infrastructures (10% 20 675
Fonctionnement CLG et CLS (10 % du fonds local de développement) 20 675

Solde - 8 100

Pour permettre le démarrage immédiat des travaux, la SIFORCO s'engage à

+ dégager, à la signature du présent accord, un préfinancement de 10%+* du coût
total des investissements, soit 15 775 $, comme l'indique le tableau ci-haut. Ce
montant constitue une avance sur les ristournes à verser sur les volumes de bois
prélevés dans le bloc d'exploitation considéré.

Fait à... YUMBI...... 18 aout... 2011

PROCES-VERBAL D’INSTALLATION DU COMITE LOCAL DE
GESTION DU GROUPEMENT TIENE/BATENDE, SECTEUR DE
MONGAMA

L’an deux mille one, le dix-huitième jour du mois d’août, vers 09h30?.

Nous, Antoine ZOATOMBINA, officier de police judiciaire à compétence générale et
Administrateur du Territoire de YUMBI, avons procédé à l'installation du comité local de
gestion du fonds de développement du Groupement TIENE/BATENDE, Secteur MONGAMA
dans le Territoire de YUMBJI, lequel sera généré par l’exploitation du bois SIFORCO.

Ce comité est donc composé de :

Président : MOWENI ESEKA
Secrétaire : BOPAKA  NONGO
Trésorier : NKUMABALI JACQUES

Conseillers : - NKUMANGOTO ANDRE
- NGAMANGO MPETI JOSEPH
- NKELE SHIMITA
- NGAMISA OKADIO
- NKUMBIEME NKOSI
- REPRESENTANT DU CONCESSIONNAIRE, À POURVOIR

Ce P.V d'installation que nous signons est sincère et véritable au jour, mois et an que dessus.

L’officier de Police 2 J ciäire,

ANTOINE ZOATOMBINA

Administrateur du Territoire
PROCES-VERBAL D’INSTALLATION DU COMITE LOCAL DE SUIVI
DU GROUPEMENT TIENE / BATENDE, SECTEUR MONGAMA

L’an deux mille onze, le dix-huitième jour du mois d’août, vers 09h30”.

Nous, Antoine ZOATOMBINA, officier de police judiciaire à compétence générale et
Administrateur du Territoire de YUMBI, avons procédé à l'installation du comité local de suivi
de fonds de développement du Groupement TIENE/BATENDE, Secteur de MONGAMA dans le
Territoire de YUMBI, lequel sera généré par l’exploitation du bois de SIFORCO.

Ce comité est donc composé de :

Président : L’ADMINISTRATEUR DU TERRITOIRE DE YUMBI
Secrétaire : LOKWA SEKIWA

Conseillers : - NKUMADIA MUKWALIKA
- MABIALA BOKIESE
-MOWENI  EKAKA
- NKOKO KIMBU
- REPRESENTANT DU CONCESSIONNAIRE, À POURVOIR
- ONG : CDC = COMITE DU DEVELOPPEMENT COMMUNAUTAIRE

Ce P.V d'installation que nous signons est sincère et véritable au jour, mois et an que dessus.

L’officier de Police Ji défaire,

ANTOINE ZOATOMBINA
Administrateur du Territoire
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le ï
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

S ICAB/MINECN-TIS/JEB/2008

Le Ministre

À Monsieur l’Administrateur
Directeur Général de la SIFGRCO
à Kinshasa/Maluku

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°108

Monsieur l’Adrministrateur Directeur Général,

À l'issue de ses travaux, La Commission interrninistérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°018/00 du
09/11/2006, située dans le Territoire de Bolobo, Province du Bandundu remplit les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008,

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec Le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Vuillez agréer, Monsieur l’Administrateur Directeur Général, L’ expression ile ma
considération distinguée.

Averne Pape Îlec (Ex-des Ciriques) n°15 Kinshas@/Goinbe
BP. 123487 E-mail: rde_minev@pehoo.fr

REPUBLIQUE DEMOCRATIQUE DU CONGS
MINISTERE DES AFFAIRES FONCIERES, ENVIRONNEMENT
ETDEVELOPPEMENT TOURISTIQUE

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

. {
CONVENTION N°O48  CAB/MIN/AFF-EDT/00 DU 09 NOY 2000
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT EN MATIERE LIGNEUSE

ENTRE : LA REPUBLIQUE DEMOCRATIQUE DU CONGO
Représentée par le Ministre des Affaires Foncières, Environnement et Développement
Touristique,
Monsieur le Prof. Anatole BISHIKWABO CHUBAKA

Ci-après dénommé ie Ministre
ET : SIFORCO
Représentée par Monsieur Frédéric FLASSE
Son Directeur-Gérant
Ci-après dénommé l'Exploitant

PRELIMINAIRE

Vu le Décret-loi Constitutionnel n° 003 du 27 mai 1997 relatif à l'organisation et à l'exercice

du pauvoir en République Démocratique du Congo tel que modifié et complété par le Décret-loi
Constitutionnel n° 074 du 25 mai 1998, le Décret-loi n° 122 du 21 septembre 1999 ;

Vu telle que modifiée à ce jour, l'Ordonnance n° 75-231 du 22 juillet 1975 fixent les
attributions du Département de l'Environnement, Conservation de la Nature et Tourisme :

Revu l'Ordonnace n° 77-022 du 22 février 1977 ;
Vu la loi foncière n° 73-021 du 20 juillet 1973 ;
Vu l'Ordonnance n° 79-244 du 46 octobre, spécialement en ses articles 3,4et7;

- = Vule Décret n° 113 du 1° septembre 2000 portant nomination des Membres du
Gouvernement de Salut Publier  — en

—- +: - Vu la responsabilité du Minisiré des Affaires Foncières,-Environnement et Développement
Touristique d'assurer la pérennité des ressources forestières, grâce à une saine gestion forestière,
Utilisant toutes méthodes, directives et mesures dans l'utilisation des ressources disporibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat, Pour soutenir une
activité économique prospère par l'exploitation rationnelle, la transformation et-la-mise.en marche des
produits “exploités ; TT re 2. Dot -

Vu la nécessité d'assurer À l'éxploitant

èmière pour son usine-de transformation situë
Oramuñe : MALUKU, Province : KINSHASA:
oduits finis; nécessitant un appravisionneém

-2-

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux procédures de la
décision n° 002/CCE/DECNT/84,

ILA ETE ARRETE ET CONVENU CE QUI SUIT :

Article 1%:

Article 2

Arücie 3 :

La garantie d'approvisionnement porte sur Un volume annuel de 36.000 m3 de
grumes réparti comme suit :

ESSENCES VOLUME (m3)
Iroko 3,500
Tiama 2.300
Kosipo 2.200
Sapelli 6.500
Sipo 4.500
Wenge 7.000
Latandza 700
Bomanga 1,500
Bosse clair 3.500
Dibetou 1.000
Padouk 1.300
Tola 1.000
Tshitola 1.000
Total 36.000

:Ces bois seront prélevés dans une unité d'exploitation localisée comme suit :

Province : BANDUNDU District : des plateaux
Territoire : BOLOBO Localité:  NKOLO
Lieu : NGANIA Superficie : 160.000 ha

Cette forêt ou portion de forêt est circonscrite dans les limites suivantes :

Au Nord : par la route d'intérêt général, en partant du Village NKOLO au bord
du fleuve Congo, Passant par les villages : NGEN, IA, KEMBEKE,
NGANIA, LONIA jusqu'à EPOKWANKOSO
Au Sud > par la route d'intérêt généralen partant de la localité BUSINA jusqu'au
Village IKULUMAKA, suivre [a rivière MAMBO jusqu'à sa jonction avec la
rivière-LEBOMA, de la rivière LEBOMA jusqu'à son crojsement avec le
7 sentier MALEBO, suivre. le sentier jusqu'à son croisement avec la rivière
LOBINI. _
A l'Est : par la route d'intérêt général, en partant du village EPOKWANKOSO
Jusqu'au village LOBINI; suivre la rivière LOBINI jusqu'à son croisement
._avec la rivière LEKURU.- -L - :

Article 4 :

Article 8 :

Article 6 :

-3-

À l'Ouest : par ja rivière PANSOLA, en partant de sa jonction avec le fleuve
Congo, au village NKOLO jusqu'à sa Source, tracer une ligne droite
jusqu'à la source de l'une des branches de la rivière LETOKO. Suivre
ensuite la rivière jusqu'à son croisement avec la route d'intérêt général,
prendre la route jusqu'à son croisement avec la rivière GAMPOKO
en passant par les villages : EKANYKALE |, MADYA et NDELE. Suivre
enfin la rivière GAMPOKO jusqu'à ta source, au village BUSINA.

Les grumes ainsi récoltées devront être strictement utilisées pour leur transformation à
l'usine décrite ci-dessus, ou dirigées à l'exportation suivant la réglementation en
vigueur. : °

Aussi, aucune grume ne pourra être vendue à des tiers, à moins d'autorisation écrite
du Ministère,

Le Ministère accordera à l'Exploitant les droits suivants sur son unité d'exploitation :

5.1. Le droit exclusif de récolter les arbres exploitables explicitement identifiés à
l'article premier

5.2. Le droit de construire les infrastructures nécessaires exclusivement aux
exploitations forestières, sans préjudice des droits connus aux tiers ;

Les infrastructures routières construites par l'Exploitant sont propriétés de l'Etat à
la fin du contrat.

5.8. Le droit de flottage de radeaux et de navigation privée sur les cours d'eau et les
lacs, ainsi que le droit d'utiliser les routes publiques pour transporter, à titre privé,
des produits forestiers exploités ainsi que les produits de transformation.

En contre partie, l'Exploitant sera soumis, de façon inconditionnelle, aux obligations
Suivantes :

6.1. Maintenir en opération son usine de transformation au niveau d'opération prévu
dans.ie contrat ;

6.2. Assurer la protection forestière de l'unité d'exploitation ;

68. Présenter dans les détails prévus toutes demandes annuelles de permis de coupe,
“tout rapport trimestriel et rapport après coupe, ou d'autres rapports prévus par la
réglementation en vigueur ;

- 64 Payer toutes les taxes et redevances forestières.prévues par la réglementation en
— vigueur ; =

6.5. Informer le Ministère de tout changement d'adresse, de tout projet de transfert de
-location, d'échange: de donation, de fusion, de vente affectant la propriété:de
l'usine de transformation, objet du contrat et d'en 6btenir la-ratification du Ministère :

6.6. Respecter |

ëgieméntation-sur l'exploitation, la commercialisation étl
- des prod: © ‘ © D

sstiers';

'exprtation :
-4-
6.7. Aviser le Ministère de tout changement dans la destination des grumes exploitées
et en obtenir l'autorisation du Ministère ;

6.8. Respecter toutes décisions prises par le Ministère en matière d'aménagement
forestier ;

6.9. Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur les superficies
exploitables.

Article 7 : La présente convention est effective à la date de sa signature jusqu'au mois
d'Octobre 2025. l l

Article 8 : Le non respect dés clauses de la convention par l'exploitant entraînera la résiliation
immédiate et automatique de la présente.

Faitä Kinéhasa le :Q Q Nÿy 2000

SIGNATAIRES AUTORISES
LE MINISTRE
Monsieur Frédéric FLASSE = Prof. Anatole BISHIKWABO CHUBAKA=
SIFORCO .
B.P. 8434 Kinshasa 2 PR,
ni
7DSD2

Fait à six exemplaires

1. Exploitant

2. Cabinet du Ministre

3. Secrétaire Général à l'ECN

4, Direction de ta GFC

5. Gouverneur de Province _ :

6. Coordinateur Provincial d& VECN : .

Die ve eur VUS Liu Bes ue vis UULE EUL

SIFORCO mai-11
Cahier de charge

Couts construction routes 2011

D |

———

Machines GO, Lub, Pieces

721[D7H 44 100,00 €|
Û 723[D7H 39 700,00 €
727[D74 39 300,00 €
813[966€ 21 000,00 €
4612638 30 000,00 €
299[Toyota 10 100,00 €

184 200,00 €] $ 244 986,00 |

Amortissement

Amortissement/an
721|D7H 100 000,00 € | $ 133 000,00
723]D7H 100 000,00 € | $ 133 000,00
727|D7H 100 000,00 € | $ 133 000,00
813/966C 60 000,00 € | $ 79 800,00
4612638 1G 000,00 € | $ 13 300,00
299/Toyota 10 000,00 €] $ 13 300,00
| Tovote
655/120G |___50000,00€ | $ 66 500,00
Personelle

25 Personnes

67 669,17€|$ 90 000,00

Autres frais de pers.

27 067,67 € | $ 36 000,00

Fotai S 942 886,00

Admin 40% S 7 282 865,80
:

Fotal $ 1225 751,80
__] |

Total/km $ 10 214,60

—1,

rabe à
SIFORCO mai-11

Cahier de charge
Ï

Couts entretien routes - Devis 2011

Machines GO, Lub, Pieces

721|D7H 44 100,00 €
655/12G 27 900,00 €
299|Toyota 10 147,00 €

——
82147,00€] $ 112 541,39

Amortissement

Amortissement/ 6 mois

721|D7H 50 000,00 € | $ 68 500,00
655/12G 25 000,00 € | $ 34 250,00
299|Toyota 10 000,00 € |:$ 13 700,00
un
+ —
Personnel
5 Personnes 13533,83€|$ 18 541,35
Autres frais de pers. 6766,92€ |$ 9 270,68
TT
Sous-Total $ 256 803,42
Admin 30% - $ 77 041,03
+
Total $ 333 844,45
$ 2 782,04

Total/km 5 2000

SIFORCO._Devis_infrastructures sociales_Mai 2011 Page 1

SIFORCO
Engengele Bumba Mai 11

DESIGNATION

Semelle Fondation
Poteaux en" BA"
Ceinture en" BA"

Fers à Béton
fil de recuit
50 kg

Bois de Charpente
Bois de coffrage et divers
Bois de Menuiserie
Mobilier

Pointes Ordinaires
Pointes à Béton
Pointes à Tôles

Tôles de Couverture

Accessoires et divers

SIFORCO
Engengele Bumba

DESIGNATION

SIFORCO._Devis_infrastructures sociales_Maïi 2011

Dimension ou volume

Mai 11

PRIX TOTAL

Semelle Fondation

Dalle Chappe
Enduits Crépis

4 000

Bois de coffrage et divers

Bois de Menuiserie
Mobilier

Pointes Ordinaires
Pointes à Béton
Pointes à Tôles

[Tôles de Couverture

Accessoires et divers

Graves et Sables

Peinture
Chaux
Contre plaqué

350 kgs

Page t
SIFORCO_Devis_infrastructures sociales_Mai 2011 Page

SIFORCO
Engengele Bumba Mai 11

DESIGNATION

Semelle Fondation
Poteaux en" BA"
Ceinture en" BA"
Dalle Chappe
Enduits Crépis

30 de 10

Bois de Charpente Sm
Bois de coffrage et divers 12m
Bois de Menuiserie am
Mobilier êm

Pointes Ordinaires 80 kgs
Pointes à Béton 25 kgs
Pointes à Tôles 40 kgs

T$les de Couverture 325

Accessoires et divers

Graves et Sables

Contre plaqué

Transports

Eau

SIFORCO_Devis_infrastructures sociales_Mai 2011 Page 1

SIFORCO
Engengele Bumba Mai 2011

DESIGNATION Dimension ou volume PRIX TOTAL

Semelle Fondation 4 000
Poteaux en" BA"
Ceinture en" BA"

10 de 10

Bois de coffrage et divers
Bois de Menuiserie
Mobilier

Pointes Ordinaires
Pointes à Béton
Pointes à Tôles

Tiies de Couverture

Accessoires et divers

128 220

> (
investissements)

10% CLG+CLS

Fait à YUMBI, le 18 aout 2011

Pour la communauté locale ;

resioenr Clé ME
SECreTaive CLG l
TRESORIER

RRP CONGO

Souree des données:
Les GPS surterain:

- tumetion sur one image
Lara (PAS 1 PI2DE)
Proaction UTM33S Qatum MID 1994
Féalisée à SIFORCO Maui
Far F BATEROLO SURA
TE

Frs

SECTEUR MONGAMA,
GROUPEMENT TIENE et
CONCESSION SIFORCO K3

heu

Locañté

Chetheu de Secteur

00e

Cheflieu de Territoire
os Route

she RMère

22% Limite concession partie Yumbi
à 4 premières années d'exploitation

Fe. Fleuve Congo

TS rertoire de Vumbi

Chetlieu de Groupement

CONCESSION SIFORCO K3ET
SA PARTIE DE YUMBI

HUSHIE

PROCES-VERBAL DE LA REUNION SUR LA NEGOCIATION ET LA
SIGNATURE DES CLAUSES SOCIALES, TENUE A YUMBI ENTRE LA
SIFORCO ET LES REPRESENTANTS DU GROUPEMENT BATENDE
SECTEUR MONGAMA DANS LE TERRITOIRE DE YUMBI

L'an deux mille onze, le dix-huitième jour du mois d’août, s’est tenue à YUMBI une réunion
portant sur la négociation et la signature de la clause sociale du cahier des charges du Groupement
Batende, Secteur Mongama dans le titre 018 et ce, conformément à l'arrêté 023.

A. Installation des CLG et CLS

Les comités locaux (CLG et CLS) démocratiquement élus par la population riveraine ont été
installés par l’ Administrateur du Territoire de YUMBI.
B. Résolutions prises

A l'issue de discussions, les parties en présence se sont convenues ce qui suit :

1. Les taux par essence conclus et exigés pour alimenter le fonds de développement sont repris
dans un tableau en annexe. Après s’être convenus sur ce tableau croisé, quatre groupes
d’essences se dégagent :

1% groupe: 5 dollars américains
2°" groupe : 4 dollars américains
3°" groupe : 3 dollars américains
4% groupe : 2 dollars américains

2. Les tableaux conçus comportent les volumes issus des sondages effectués par la Société et les
montants y afférents. Ils sont annexés aux contrats. HS

EN
Ils s’y dégagent un volume estimatif de 48.035 m pour un montant théorique total de nn 1

206.752 SUS. LÉ.

La clé de ventilation succincte est la suivante :

Fonctionnement a 20.675,2 $US
Frais d’entretien des infrastructures : 20.672,2 $US 1
Avance / Préfinancement :16.540,1 SUS LAN

Réalisations sociales / Investissem. : 165.401 SUS

3. Eu égard aux montants alloués au fonds de développement, les infrastructures soëio-économiques
présentées par les populations riveraines ont été validées. ,
F

4. Le Groupement concerné approuve et souhaite que les fonds de développement soient consignés
auprès du concessionnaire forestier SIFORCO.
5. Le choix des entrepreneurs de l’ouvrage : pont Letoko retenu est laissé à la compétence
du comité local de gestion et ce en rapport avec le budget disponibilisé dans le fonds de
éveloppement, soit un montant de 7.651 SUS.

6. La désignation des entrepreneurs se fera après analyse technique, financière et de faisabilité, des

offres, par toutes les parties et la décision sera prise par consensus. »
D 27  , FT Gi ÉT-
Ve a) Ê = : HUE 14 ©) 7 Ÿ
A É : lle vaù FO /

2

7. En vue de sauvegarder la faisabilité de l’intégralité des infrastructures retenues dans les clauses
sociales, la population riveraine demande a ce que la Société SIFORCO verse 4,87 % sur les
investissements des infrastructures en lieu et place de 10 % exiges par la loi,

8. La prise de décision dans le CLG et CLS se fait par consensus de tous les membres.
SIFORCO de son côté s’engage à rendre accessibles les ressources financières au CLG, selon des

modalités fixées de commun accord par les parties.

9. Les ressources financières sont gérées par le CLG. Le décaissement des fonds se fait après
apposition des signatures du président du CLG, du Trésorier, du délégué du concessionnaire
forestier et de la Direction de SIFORCO.

10. Les frais liés aux jetons de présence des membres des deux comités et ceux de fonctionnement
sont évalués à 10 % de fonds de développement. La répartition entre les comités est 6% pour le
CLG et 4 % pour le CLS.

11. Le taux de jetons de présence est fixé de commun accord entre les parties à 20 SUS par seance
de travail.

12. Les parties signataires se conviennent de travailler dans la paix et les conflits potentiels doivent
être réglés suivant l’esprit du code forestier et de l’arrêté 023.

En foi de quoi, nous dressons le présent procès-verbal conjointement signé par les parties en
présence.

Pour les autorités politico-administratives

1) Mr. ILUNGA NSELE, C.D.D.A

2) Mr. ANTOINE ZOATO)]

Pour l’administration forestière :

1) JEAN BAPTISTE BATELAMA, SUPERVISEUR ve Ÿ D

L,

//

Pour la Société civile :

1) BANGO JULES, PRESIDENT
2) NKOKO JEAN, V/PRESIDENT

- Pour le Groupement :

1) MBIEME NDELA, CHEF DE GROUPEMENT EN
Pour les Chefs de Terre :

1) MBENGE OKUSA, CHEF DE TERRENGO dt 6

2) NKAMA LUC, CHEF DE TERRE KITABA : “A

}

3

Nez

NKUMIMGO FRANCOIS, CHEF DE TERRE MADIA 4

4

Le

L-
À
BOKOTE MABANKOLE, CHEF DE TERRE KIBILI DA

5) MWANIA LIBATA, CHEF DE TERRE BIKAKA II À
CA

6) LEBATA MBAKA ENOC, CHEF DE TERRE BIRAKAI

2

7) NKELE NGWE, CHEF DE TERRE KINGWE dr
8) MAYO NKOTA NDAVO, CHEF DE TERRE BOKUSU F CO FEN=

9) MPUU SIMON, CHEF DE TERRE MPOKO MBOLE 2

Pour les comites locaux CLG et CLS :
MewEnN) ESEkK4 PresrmenT CLe MSÿ
Scruhire ECS LehA Se RAR Ve
Connu CL NeAMANGS Mer
PR dep

TRELRER CLA N UMA BAL à - ae quec Un
L TI

sec. FPE RON CLG Re
Annexe 7

Budgets prévisionnels des fonds de développement

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2012 - 2015)

Dépenses prévisionnelles sur fonds de développement

Société SIFORCO
Concession GA 018/00 - Bandundu
Groupement Batende

Coût unitaire Montant total

Réalisations Spécifications Quantité [6] [6]
Voir annexes Clauses

Grande Ecole NGo sociales ecole 1 60 000! 60 000
Voir annexes Clauses

Grande Ecole NGANIA sociales Centre 1 60 000! 60 000
Voir annexes Clauses

Centre de santé llebo MANGALA sociales Centre 1 37 750) 37 750

Construction d'un pont sur la rivière Avec les 10% d'avance sur le

Letoko à préciser montant des infrastructures [Pont 1 15 775

Coût unitaire Montant total

(] ($)

Fonctionnement des comités de suivi et]
de gestion 10% du montant total du Fonds de développement L2 10%| 206 675 20 668]

Total des dépenses sur le fonds de développement 178 418

Coût unitaire Montant total
Réalisation ï (S)
Coût d'entretien et de maintenance sur
les 20 ans restants de la rotation Provision sur les recettes du Fonds 4 10%| 206675

|

Total des dépenses (S) 199 085

Montant restant à affecter par le CLG (S) 7 590

Total des recettes (S) 206 675
